t c memo united_states tax_court estate of eugene e stone iii deceased c rivers stone e e stone iv mary stone fraser rosalie stone morris co-personal representatives petitioner v commissioner of internal revenue respondent estate of allene w stone deceased c rivers stone independent executor petitioner v commissioner of internal revenue respondent docket nos filed date john w porter stephanie loomis-price and robert e august for petitioners j craig young for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in federal estate_tax estate_tax with respect to the estate of eugene earle stone iii mr stone’s estate and the estate of allene w stone ms stone’s estate in the amounts of dollar_figure and dollar_figure respectively the only issue remaining for deci- sion in the case of mr stone’s estate is whether certain assets owned by each of five family limited_partnerships five partner- ships are includible in his gross_estate under sec_2036 we hold that none of the assets owned by any of the five partnerships is includible in mr stone’s gross_estate under sec_2036 there are two issues remaining for decision in the case of ms stone’s estate the first issue is whether certain assets owned by each of the five partnerships are includible in her gross_estate under sec_2036 we hold that none of the assets owned by any of the five partnerships is includible in ms stone’s gross_estate under sec_2036 the second issue is whether certain assets owned by one of the five partnerships is includible in ms stone’s gross_estate under sec_2044 we hold that none of the assets owned by that partnership is includible in ms stone’s gross_estate under sec_2044 findings_of_fact many of the facts have been stipulated and are so found 1unless otherwise indicated all section references are to the internal_revenue_code in effect on the respective dates of the deaths of eugene earle stone iii mr stone and allene w stone ms stone all rule references are to the tax_court rules_of_practice and procedure except as discussed below mr stone was a resident of south carolina at the time of his death on date ms stone was a resident of south carolina at the time of her death on date mr and ms stone had four children children eugene earle stone iv c rivers stone rosalie stone morris ms morris and mary stone fraser ms fraser at the time the respective petitions in these consolidated cases were filed eugene earle stone iv c rivers stone and ms fraser resided in south carolina and ms morris resided in georgia in mr and ms stone founded several successful ventures in the apparel industry thereafter at a time before not disclosed by the record those ventures became stone manufacturing co stone manufacturing a global manufacturer and distributor of apparel located in greenville south carolina at least as early as the 1980s stone manufacturing focused on sports apparel and in particular soccer apparel in mr stone purchased approximately acres of real_property known as cherrydale cherrydale property located in greenville county south carolina for the purpose of relocating the manufacturing facilities of mr and ms stone’s apparel- industry business to that property shortly after purchasing the cherrydale property mr and ms stone began to use it except for the cherrydale residence discussed below as the location for the operations of that business around after having made the repairs necessary to make it habitable mr and ms stone along with their children col- lectively the stone family began residing in the house situated on the cherrydale property which had been built in the 1840s we shall refer to the house and the approximately four acres of surrounding land on the cherrydale property where the stone family began residing around as the cherrydale residence from at least as early as until their respective deaths mr stone lived in north carolina on a 672-acre parcel of land located on certain real_property known as cedar mountain cedar mountain property and ms stone lived in a villa in the cypress of hilton head cypress villa on hilton head island south carolina by the late 1980s or the early 1990s the cherrydale resi- dence had begun to deteriorate although the cherrydale property was still being used as the location for stone manufacturing’ sec_2although not altogether clear from the record it appears that at some time after mr stone purchased the cherrydale property he transferred that property except for the cherrydale residence discussed below to stone manufacturing 3mr and ms stone’s cedar mountain property located in little river township n c north of greenville s c consisted at least as early as of a 672-acre parcel a acre parcel and a 338-acre parcel which they accumulated over approximately a 50-year period during that time mr and ms stone carried out their vision of developing the cedar mountain property by inter alia building various lakes and bridges and at least one residence on that property operations because those operations were in such close proxim- ity to the cherrydale residence mr stone and stone manufactur- ing decided that that residence could serve as a place to house out-of-town business visitors to its facilities to that end in late summer renovation work commenced on the cherrydale residence and was completed in the fall of during that renovation the cherrydale residence was uninhabitable in mr stone formed stones inc as a holding_company of stone manufacturing and owned percent of the common_stock of that holding_company for convenience we shall sometimes refer to stones inc and stone manufacturing separately and collectively as the company from until date mr stone owned a preferred_stock interest in stones inc on date mr stone made a gift of big_number shares or percent of the common_stock of stones inc to each of two trusts collectively the trusts that he established one for the benefit of his children and one for the benefit of his grandchildren at the time the trusts were formed stones inc owned percent of the common_stock of stone manufacturing at that time c rivers stone who became president of stone manufacturing shortly before mr stone established the trusts 4c rivers stone who as a teenager began working for stone manufacturing during the summers remained president of stone manufacturing until around when he stopped working for the company and john j brausch mr brausch a senior executive officer of stone manufacturing were trustees of the trusts at least as early as date stones inc owned percent each of the children owned percent and ms stone owned the remaining percent of the common_stock of stone manufacturing at least as early as that date eugene earle stone iv who became a vice president of stone manufacturing in and became its chief_executive_officer in c rivers stone and mr brausch all of whom were also officers and directors of stones inc were trustees of the trusts at all relevant times ms morris and her husband charles h morris mr morris were involved in the newspaper business in savannah georgia ms fraser and her husband charles fraser mr fraser were along with c rivers stone involved in the development of sea pines plantation located on hilton head island south carolina at no relevant time were ms morris and ms fraser involved in the day-to-day affairs of the company at least as early as around the late 1980s mr stone and ms stone were serving as directors of the company but they were no longer involved in the day-to-day affairs of its business at least as early as the last six months of mr stone and ms stone were in control of their respective assets but they no 5eugene earle stone iv remained chief_executive_officer of stone manufacturing at all relevant times longer were interested or actively involved in managing those assets and wanted their children to become actively involved in the management of those assets during the 1980s stone manufacturing which employed about big_number people acquired from umbro an internationally known manufacturer and distributor of soccer apparel the right to distribute umbro’s products within the united_states in late stone manufacturing began discussions regarding the possi- bility of acquiring from umbro the right to distribute umbro’s products internationally on date stone manufacturing and the owners of umbro signed a purchase agreement under which stone manufacturing agreed to acquire the right to distribute umbro’s products internationally on date ms morris ms fraser and their respec- tive children filed a petition petition in a probate_court in south carolina probate_court against eugene earle stone iv c rivers stone and mr brausch as trustees of the trusts and against the children of c rivers stone as beneficiaries of one of the trusts we shall refer to that litigation as the litiga- tion among the children and to all the parties in that litigation as the parties in the litigation among the children eugene earle stone iv discussed the litigation among the children with his parents but neither ms stone nor mr stone was or became a party in that litigation the petition in the litigation among the children included claims against the trustees for an accounting breach of trust breach of fiduciary duties abuse_of_discretion negligence and self-dealing and sought the removal of eugene earle stone iv c rivers stone and mr brausch as trustees of the trusts the petition alleged in part as follows petitioners are beneficiaries of a certain agreement and declaration of trust dated date and entered by and between respondents e e stone iv c rivers stone and john j brausch as trustees hereinafter trustees for two trusts established and funded by eugene e stone iii as trustees of the two trusts respondents trustees control of the shares of stones inc in their positions as trustees respondents control and have controlled since the inception of the trusts on date and for a period of six- teen years the election and appointment sic officers and directors of stone manufacturing company inc by virtue of their control of all of the stock of stones inc and by reason thereof of shares of stock of stones sic manufacturing company inc respondents’ trustees’ control of the companies has allowed them to appoint themselves as directors and officers of stone manufacturing company inc e e stone iv c rivers stone and john brausch are the officers and directors for stones inc respondent trustees for sixteen years have failed to manage the trusts’ assets in a fashion designed to generate income for the trusts in an amount sufficient to enable the trustees to distribute di- rectly to all adult beneficiaries and to the par- ent guardians of beneficiaries who are minors income in an amount sufficient to meet the standard as set forth in article ii and article iii as the decla- ration of trust to each and every beneficiary each year such standard being stated in such trust as follows reasonable health care support in his or her accustomed manner of living maintenance since the trustees have produced no income whatsoever to the trusts from trust investments and have made no distributions to the beneficiaries to meet the standard for such annual distributions as quoted above notwithstanding the substantial net_earnings of stone manufacturing company inc the direc- tors have neglected failed and refused to ever declare a dividend for distribution of profits to shareholders while respondents e e stone iv and c rivers stone as officers and directors of stone manu- facturing company inc have taken and received sub- stantial income and benefits for themselves from stone manufacturing company inc they have in their positions as trustees withheld and denied any similar income and benefits to the shareholders of the company and the beneficiaries of the trusts on date ms morris ms fraser and their respec- tive children filed a motion in the probate_court for immediate restraining orders precluding eugene earle stone iv c rivers stone and mr brausch from taking certain actions as trustees of the trusts on date the probate_court granted that motion around date stone manufacturing filed a motion to intervene in the litigation among the children by order dated date the probate_court made stone manufacturing a party in that litigation on a date not disclosed by the record between april and date stones inc became a party in the litigation among the children on date ms morris ms fraser and their respec- tive children filed in the probate_court what was identified as an amended complaint amended complaint the amended complaint sought inter alia to enjoin eugene earle stone iv c rivers stone and mr brausch as trustees of the trusts from inter alia purchasing from umbro the right to distribute umbro’s products internationally as grounds for granting such an injunction the amended complaint alleged that any such purchase would necessitate the incurrence of considerable debt by stone manufacturing and delay the payment to the trusts of any divi- dends from the company on date c rivers stone filed a petition in the probate_court c rivers stone’s petition c rivers stone’s petition alleged in part as follows your petitioner c rivers stone would respect- fully show unto the court that he is a respondent in the action which is pending before this court that e e stone iv is a director and chief_executive_officer of stone manufacturing company that e e stone iv has never been properly named or elected as a director of stones inc that on friday date e e stone iv called a meeting of stones inc and pro- posed that the board_of stone manufacturing company be reduced from five directors to three directors and that e e stone iv vote the stock on behalf of stones inc that proper notice was not given to the directors of this proposed change_of the directors and for e e stone iv to vote the stocks of stones inc as required_by_law and by the company’s by-laws that the petitioner c rivers stone is a director and president of stones inc and as presi- dent has always voted the stock of stone manufacturing company that the petitioner is informed and believes that e e stone iv is not a properly elected trustee of the children’s trust or the grandchildren’s trust that the moves undertaken by e e stone iv with the cooperation of john j brausch are to take total and complete control of the trustees and thereby totally control and dominate the family corpo- rations that the petitioner believes that he will be removed as president and director of stone manufactur- ing with great loss in salary and will cause him irrep- arable harm wherefore having fully petitioned the court the petitioner c rivers stone prays that the court issue its order restraining e e stone iv john j brausch stone manufacturing company and stones inc from withdrawing or reducing the compensation of the petitioner c rivers stone removing the petitioner c rivers stone as pres- ident of stone manufacturing company and stones inc removing the petitioner c rivers stone as a director of stone manufacturing company and stones inc and allowing e e stone iv from voting the stock on behalf of stones inc on date c rivers stone filed a motion c rivers stone’s motion in the probate_court seeking an immediate restraining order as requested in c rivers stone’s petition against eugene earle stone iv mr brausch stone manufacturing and stones inc on date the probate_court granted c rivers stone’s motion the parties in the litigation among the children attempted to minimize any publicity about that litigation however that litigation was hotly contested and became very bitter as a 6the litigation among the children was so contentious that even ms morris and ms fraser who along with their respective continued result the local business community including the customers and the suppliers of the company and the financial institutions that dealt with it as well as the company’s employees became aware of that litigation and concerned about its impact on them the litigation among the children resulted in total legal fees for the parties in that litigation of between dollar_figure million and dollar_figure million throughout the course of the litigation among the children the children had certain concerns regarding mr stone’s assets and ms stone’s assets the children’s concerns regarding mr stone’s and ms stone’s assets which presented potential grounds for additional litigation among the children the children’s concerns regarding mr stone’s and ms stone’s assets included concerns relating to the management of those assets a during their parents’ lives which became a very serious concern at least as early as the last six months of when their parents no longer were interested or actively involved in managing such assets and b after their parents died certain charitable gifts that mr stone had made including a gift to furman university in date for the design and continued children had filed the petition instituting that litigation disagreed on certain matters as is evidenced by the fact that at a time not disclosed by the record ms morris but not ms fraser sought to settle that litigation as it pertained to ms morris and her children construction of a permanent soccer facility to be named the eugene e stone iii soccer stadium ms stone’s living arrangements and the use of ms stone’s credit cards with respect to the children’s concerns relating to the management during their parents’ lives and thereafter of their parents’ respective assets eugene earle stone iv had a partic- ular interest in managing and maintaining the value of the preferred_stock of stones inc c rivers stone was very inter- ested and involved in real_estate development7 and had a particu- lar interest in managing mr stone’s real_property known as piney mountain piney mountain property ms morris who had sub- stantial expertise in business and financial matters had a particular interest in managing certain of her parents’ stocks and securities including at least some of mr stone’s preferred_stock in stones inc ms fraser who had developed a deep attachment to her parents’ cedar mountain property had a partic- 7c rivers stone pursued on a fulltime basis his strong interest in real_estate development after he stopped serving as president of stone manufacturing around c rivers stone’s first exposure to real_estate development was at the age of when he helped his father build two 50-acre lakes on the cedar mountain property at the time of the trial in the instant cases c rivers stone had been involved in five major real_estate development projects 8mr stone’s piney mountain property located in greenville s c consisted at least as early as of approximately acres which he accumulated over approximately to years during that time mr and ms stone maintained a vision as to how the piney mountain property should be developed c rivers stone shared that vision ular interest in managing that property and envisioned that it would be used some day as a site for religious activities all of the children had a particular interest in the cherrydale residence which had been the site of their home starting around and thereafter while they were living with their parents and which mr stone and the company decided could serve as a place to house out-of-town business visitors to stone manufacturing’s operating facilities located on the cherrydale property mr stone and ms stone found their children’s desires to become actively involved during their parents’ lives in managing certain assets that their parents owned to be consistent with their own wishes that is because as discussed above at least as early as the last six months of mr stone and ms stone although in control of their respective assets no longer were interested or actively involved in managing those assets as a result the prospect of having their children become actively involved in the management of their respective assets was very appealing to mr stone and ms stone to that end mr stone and ms stone encouraged their children to attempt to come to an agreement among themselves as to the particular assets that each child wanted to become actively involved in managing mr and ms stone believed that any such agreement if one could be 9when ms fraser was a child she spent a lot of time at and developed a strong connection to the cedar mountain prop- erty reached would be of assistance to them in deciding which of their respective assets they wanted each of their children to become actively involved in managing the parties in the litigation among the children engaged in extensive discussions to settle that litigation and to resolve the children’s concerns regarding mr stone’s and ms stone’s assets so as to avoid any future litigation as to such concerns those parties intended and agreed that any agreements that they were able to reach were to be comprehensive and to cover every possible issue that might arise among them as to those matters on date the parties in the litigation among the children and their respective attorneys executed a plan plan for settlement to settle that litigation and to resolve the various issues relating to the children’s concerns regarding mr stone’s and ms stone’s assets ms stone and mr stone were not parties to the plan for settlement and neither of them signed that document with respect to the issues relating to the trusts the plan for settlement provided in part as follows i trusts the existing trusts will remain as two trusts administered by three inde- pendent qualified trustees a three trustees to administer existing trusts there will be three independent quali- fied trustees trustees who shall adminis- ter the two existing trusts existing trusts in accordance with the terms of the trust agreement as clarified by this plan for settlement the term independent for purposes of the two existing trusts children’s and grandchildren’s trust shall mean a person who is not related by blood or marriage to any child grandchild or spouse is not and has not been employed by such child grandchild or spouse or any company which has employed such child grandchild or spouse is not now and has not been engaged in any common business effort with such child grandchild or spouse has not acted as attorney or accountant for such child grandchild or spouse or any company which has employed such child grandchild or spouse and agrees never to do business with or purchase stock in the company has sole allegiance to the management of the trust in accordance with the written provision of the trust agreement as clarified by this plan for settlement and to the impartial protection of the interest of the beneficiaries the term qualified shall mean a person who has been active in a senior management role in a for-profit business within the last three years any_action taken by the trustees of the ex- isting trusts shall require majority vote and contemporaneous minutes of such action shall be circulated to the adult beneficiaries b selection of trustees each child shall anonymously nominate one independent qualified trustee candidate the probate_court shall select the three trustees from the four nominated h resignation as trustees e e stone iv c rivers stone and john brausch will resign as trustees to fa- cilitate the implementation of this article i effective with the selection of and accep- tance by the trustees of the existing trusts with respect to the issues relating to the children’s concerns regarding mr stone’s and ms stone’s assets the plan for settlement provided in part as follows vi estate issues the four children and john brausch shall cooperate in an attempt to have e e stone iii and allene w stone make the following changes in their respective estate plans a preferred_stock e e stone iii would convey or assign directly or indirectly equally to each of the four children the right to one-fourth of the dividends from his preferred_stock for a period of fifteen years which time period is set forth herein to allow a proper valuation and make an immedi- ate donation of his preferred_stock to the stone foundation such assignment s to be effectuated in a tax efficient manner there would be no further charitable donation under his will the company defined in the plan for settlement as umbro international inc the name of the company resulting from a proposed merger of stones inc and stone manufacturing shall be entitled to call the preferred_stock any time testamentary trusts there would be no trusts for descendants under e e stone iii or allene w stone’s wills after e e stone iii’s death the portion of his estate not going to allene w stone after payment of estate_taxes will be distributed equally and directly to each of the four children or that child’s designated beneficiaries after allene w stone’s b death the remaining e e stone iii allene w stone estate after estate_taxes would be distributed equally to the four children or that child’s designated beneficiaries c family settlement agreement the children and grandchildren or their guardians ad litem and the stone foundation if necessary shall execute a family settle- ment agreement pursuant to s c code et seq which provides for a division inter se sic in the manner set forth in other parts of this agreement in the event e e stone iii or allene w stone fail to change or maintain their wills in the same manner f powers of attorney all existing powers of attorney for e e stone iii and allene w stone will be re- voked and new limited permanent powers of attorney executed that have been pre-approved by all four children to provide management of parents’ monthly cash needs management of the maintenance of houses cars health care etc of both parents all accounts relative to the parents will be audited by the trust- ees’ accounting firm h arbitration the children shall use their best efforts to agree on the allocation of the property of the estate of e e stone iii and allene w stone it is agreed that rivers stone shall receive piney mountain from the estate of e e stone iii and allene w stone provided however rivers stone shall not be entitled to receive more than one-fourth of the total value of the net estates after estate_taxes it is further agreed that mary fraser shall receive one-half ½ of the cedar mountain property from the estate of e e stone iii and allene w stone rosalie morris and e e stone iv shall each receive one-fourth ¼ of cedar mountain notwithstanding the fore- going neither mary fraser jack stone eu- gene earle stone iv nor rosalie morris shall be entitled to receive more than one- fourth ¼ of the total value of the net estates after estate_taxes the parties will use their best efforts to agree on the dimen- sions and appurtenances to the same prior to the final court approval of the settlement any disagreement over the provisions in this section vi shall be submitted to binding arbitration before the american arbitration association or before an arbitrator appointed by the probate_court of south carolina vii implementation and jurisdiction b continuing jurisdiction the probate_court shall maintain continuing jurisdiction to resolve any dis- putes which shall arise during the implemen- tation and enforcement of this settlement agreement the plan for settlement also provided in part as follows the four children understand that any resolution of the estate issues must include a completely definitive approach to the division of the assets of the parent’s sic estates the settlement shall not be finalized until the children have determined the willingness of their father to address these estate issues and any child may refuse to finalize the agreement if e e stone iii refuses to make the changes to his estate plan provided for herein the parties in the litigation among the children included the above-quoted paragraph in the plan for settlement because the children were concerned about whether their parents would treat them as a group fairly when they decided how to divide their respective assets among their children as reflected in the above-quoted paragraph the children intended and agreed that they would not settle and resolve any of the issues involved in the litigation among the children and the children’s concerns regarding mr stone’s and ms stone’s assets unless their parents agreed to make changes to their respective estate plans that were consistent with the provisions of the plan for settlement relating to such concerns in the summer of mr stone retained david a merline mr merline to prepare a will for him ms stone did not retain mr merline at all relevant times she had her own coun- sel after execution of the plan for settlement issues arose with respect to the scope of the authority of the three independent qualified trustees whom according to the plan for settlement the probate_court was to select from the four candidates nominated by the children issues also arose with respect to whether such three independent qualified trustees would be fully indemnified in the event of any further litigation against such trustees by any of the children because of the unresolved issues relating to the scope of authority and indemni- fication of the trustees and the fact that the litigation among the children was so hotly contested and bitter the children were unable to find candidates who were willing to serve as independ- ent trustees of the trusts and the plan for settlement did not result in settlement and dismissal of the litigation among the children during a period of time starting at least as early as that is not disclosed by the record c rivers stone was a member of three organizations the young presidents organization the world presidents organization and the chief executive organiza- tion collectively management organizations at the respective membership meetings of those organizations various members discussed inter alia certain problems that they were having and other members suggested different ways of dealing with such problems c rivers stone had very close friends who were also members of the management organizations and who were aware of the litigation among the children and the children’s concerns regard- ing mr stone’s and ms stone’s assets at certain of the respective meetings of those organizations the members discussed that litigation and those concerns and various ways of dealing with them sometime during certain members of the manage- ment organizations who were friends of c rivers stone suggested that the children utilize family limited_partnerships as a way of resolving the litigation among the children and the children’s concerns regarding mr stone’s and ms stone’s assets during that year c rivers stone informed mr stone ms stone and c rivers stone’s siblings about that suggestion and the stone family became very interested in exploring it the primary reason why the stone family became very inter- ested in exploring the use of family limited_partnerships was to resolve the children’s concerns regarding mr stone’s and ms stone’s assets the stone family wanted to explore whether such concerns could be resolved by actively involving each of the children in the management of certain of their parents’ assets during their parents’ lives by giving each child the opportunity through ownership of a general_partnership interest in a different family limited_partnership to manage such assets in which such child was interested and actively involving all of the children in the management of certain of their par- ents’ other assets during their parents’ lives by giving all of them the opportunity through ownership of general_partnership interests in a fifth family limited_partnership to manage such assets in which they all were interested another very important reason why the stone family desired to explore the use of family limited_partnerships was to settle and bring an end to the litigation among the children finally the stone family also wanted to explore the use of family limited_partnerships as a way to help avoid disputes among the children regarding the ultimate division of their parents’ respective assets after their parents died although that was not the primary reason for the stone family’s interest in exploring the use of such types of partner- ships on date ms fraser and c rivers stone filed a motion in the probate_court for the following relief a b c d the appointment of an arbitrator to divide the cedar mountain property to appoint receivers for the stone trusts and the stone corporations to compel compliance with the plan for settlement and for other related relief during the last six months of mr merline and mr stone discussed the suggestion of c rivers stone’s friends regarding the use of family limited_partnerships as a means of dealing with the litigation among the children and the children’s concerns regarding mr stone’s and ms stone’s assets mr merline pointed out to mr stone that the use of family limited_partnerships also had potential transfer_tax benefits mr merline explained to mr stone that if mr stone and ms stone were to decide to use family limited_partnerships any assets that he and ms stone decided to transfer to such partnerships would no longer be available to them for their own unfettered personal_use instead as explained to mr stone by mr merline any assets that he and ms stone decided to transfer to such partnerships would belong to such partnerships and would be subject_to the respective partnership agreements for such part- nerships on date the parties in the litigation among the children and their respective attorneys executed an amendment to the plan for settlement amendment to the plan for settlement at the time they executed that amendment the parties in the litigation among the children contemplated signing a third settlement agreement in which they would amend and restate both the plan for settlement and the amendment to that plan which as discussed below they did ms stone and mr stone were not parties to the amendment to the plan for settlement and neither of them signed that document with respect to the issues relating to the trusts the amendment to the plan for settlement did not change any of the provisions of that plan relating to such issues with respect to the issues relating to the children’s concerns regarding mr stone’s and ms stone’s assets the amendment to the plan for settlement provided in part as follows cedar mountain division in implementation of the paragraph of the date plan of settlement requiring arbitra- tion of any disputes among the children regarding section vi of that plan the parties agree as follows i the parties agree to the two-page cedar moun- tain division map which has been signed by the children ii the deeds to big_number acres of the cedar mountain property from e e stone iii to the mary fraser limited_partnership will reserve for the big_number 415-acre tract a quali- fied road right-of-way and utility permanent easements through the adjacent 672-acre life_estate tract following the route of the existing roads iv the parties agree to the piney mountain and cedar mountain land appraisals family settlement estate_planning the new limited_partnerships plan for the estate the parties shall use their reasonable best efforts to encourage e e stone iii and allene w stone to establish the five family limited_partnerships contemplated by the new plan for mr and mrs stone’s estate based upon an analysis of mr and mrs stone’s assets and expenses the children agree to use their reasonable best efforts to encourage mr stone to transfer dollar_figure of his preferred_stock in stones inc to the mary fraser and rosalie morris family limited_partnerships in accordance with the family limited_partnership distribution schedule the chart hand dated date in the event that assets remaining in e e stone iii’s and allene w stone’s limited_partnership the parents’ l p as shown in column of the chart together with column and and assets of e e stone iii as managed by e e stone iv are not sufficient to pay a mr and mrs stone’s health maintenance and other reasonable standard expenses together with b estate_taxes and expenses of administration payable after their deaths the deficit shall first be offset by contributions of jack 10the chart identified in the amendment to the plan for settlement is not attached to the court’s copy of that amendment and is not otherwise part of the record in these cases stone equal to any future gifts made from such column and assets in the exhibit a chart before calling on the other three children for parental care contributions with each child agreeing to contribute a pro_rata share of any remaining shortfall from either personal assets or assigned income rights from his or her respective limited_partnership interests provided however that any further gifts made from such assets now shown on the chart shall first be offset by contributions of jack stone family limited_partnership in order to protect mary fraser on the cedar mountain division a provision will be included in the family settlement agreement recognizing the children’s agreement that mary stone fraser or her limited part- nership will receive the big_number 415-acre parcel and that the remainder_interest in the remaining acres will be given to one or more 501-c-3 charitable organizations recommended by mary fraser which are mutually agreeable to mr stone and the other children with mr stone retaining a life_estate in the acres the children shall use their reasonable best efforts to encourage mr stone to convey the 672-acre cedar mountain property remainder_interest according to the foregoing provision the family settlement agreement will acknowl- edge that in the event mr stone executes a new will codicil or other agreement which does not conform to the distribution outlined in the chart the children nonetheless agree to abide by the terms of such distri- bution in the chart as a family settlement agreement pursuant to sc code sec et seq and to include whatever provisions are necessary to pre- serve any applicable marital deductions the amendment to the plan for settlement also provided in part as follows the family estate plan set forth herein represents a compromise by the parties there shall be no implementation of the family estate plan unless and until there is an agreement between the parties in the litigation among the children to an amended and restated plan for settlement after execution of the amendment to the plan for settlement the children entered into intense negotiations regarding the particular assets that each child wanted their parents to transfer to a family limited_partnership in which such child as well as each of their parents would hold a partnership_interest between the last six months of and date mr merline met with mr stone approximately a dozen times to discuss the use of family limited_partnerships the status of the chil- dren’s negotiations and why each child had an interest in certain of the respective assets of mr stone and ms stone around date mr stone and ms stone decided to proceed with forming five family limited_partnerships to that end at mr stone’s request mr merline drafted five partnership agree- ments draft partnership agreements and circulated those draft partnership agreements among mr stone ms stone the children and their respective attorneys the children and their respec- tive attorneys inter alia made comments on the draft partner- ship agreements that mr merline had sent them and suggested changes to those agreements the primary reason for the changes suggested by the children to the draft partnership agreements was the desire of the children to ensure that their parents and in particular mr stone would not be unduly influenced by anyone to act in a manner inconsistent with each child’s interest in managing particular assets of their parents during their parents’ lives and thereafter mr stone agreed with certain of the children’s comments and certain of their suggested changes to the draft partnership agreements that mr merline had prepared for mr stone and mr merline made changes to those draft partnership agreements in order to incorporate such comments and suggested changes for example one new provision incorporated into all five of the draft partnership agreements prevented anyone who obtained a power_of_attorney on behalf of mr stone from using that power_of_attorney to vote any general_partnership interest that mr stone was to receive in each of the proposed five family limited_partnerships another example was a new provision included only in the draft partnership_agreement for the proposed partnership in which c rivers stone was to hold a general_partnership interest and in the draft partnership_agreement for the proposed partnership in which ms fraser was to hold a general_partnership interest that new provision required the unanimous consent of all the prospective general partners of each such prospective partnership in order to authorize such partnership to sell transfer assign exchange lease convey subdivide partition or encumber certain of the piney mountain property in the case of the proposed partnership in which c rivers stone was to own a general_partnership interest and certain of the cedar mountain property in the case of the proposed partnership in which ms fraser was to own a general_partnership interest on date mr stone and eugene earle stone iv as both general partners and limited partners and ms stone as a limited_partner executed a partnership_agreement for a limited_partnership that the stone family intended to name the eugene e stone iii limited_partnership e sec_3lp on date mr stone and eugene earle stone iv as both general partners and limited partners and anne m stone as a general_partner executed a partnership_agreement for a limited_partnership that the stone family intended to name the e e stone iv limited_partnership e sec_4lp on date mr stone c rivers stone and charles rivers stone jr as both general partners and limited part- ners and frances o stone as a limited_partner executed a partnership_agreement for a limited_partnership that the stone family intended to name the c rivers stone limited_partnership crslp on date mr stone and ms morris as both general partners and limited partners mr morris as a general_partner 11anne m stone is the spouse of eugene earle stone iv 12charles rivers stone jr is the son of c rivers stone 13frances o stone is the daughter of c rivers stone and charles h morris jr and ms morris as custodian for rosalie s morris ii as limited partners executed a partner- ship agreement for a limited_partnership that the stone family intended to name the rosalie stone morris limited_partnership rsmlp on date mr stone ms fraser wyman fraser davis ms davis and laura lawton fraser arnal ms arnal as both general partners and limited partners executed a partner- ship agreement for a limited_partnership that the stone family intended to name the mary stone fraser limited_partnership msflp each of the partnership agreements for the five partnerships set forth the following purposes of each such partnership to consolidate the management of certain property of the family of eugene e stone iii the family to make a profit to avoid the division of the property of the family which is in the partnership in order to promote the greater sales potential of the property to avoid potential expensive litigation and disputes over the property of the family by defining the roles and rights of family members in the property and providing procedures to resolve disputes to restrict the trans- fer of interests in the property to non-family members to establish protection of family interests from inter- ference and disruption resulting from claims by poten- 14charles h morris jr is the son of ms morris 15rosalie s morris ii is the daughter of ms morris 16wyman fraser davis also known as mary wyman stone fraser davis is the daughter of ms fraser 17ms arnal is the daughter of ms fraser tial creditors of any family_member to establish a combined investment policy for the partnership to reduce the mechanics and costs of administration of investments to facilitate the administration and reduce the costs associated with the probate of the estates of family members to provide flexibility in business and estate_planning not available through trusts corporations or other business entities to reduce transaction costs and multiple deeds in trans- ferring property among family members and ac- quiring financing developing subdividing managing improving operating leasing mortgaging refinancing pledging selling or otherwise dealing with the part- nership property each of the partnership agreements for the five partnerships provided that distributions to partners may be made from each such partnership only after inter alia determining whether the financial condition of each such partnership permitted such distributions each of the partnership agreements for the five partnerships further provided that all distributions to the partners of each such partnership must unless otherwise agreed by all the partners in writing be made simultaneously to each of the partners and must be made in proportion to the partners’ partnership units the children understood that mr stone and ms stone would make the ultimate decision as to which if any of their parents’ respective assets their parents would transfer to each of the five partnerships in this connection although mr stone and ms stone agreed to form the five partnerships they did not intend to transfer all of the respective assets that they owned to such partnerships in exchange for partnership interests that was because they wanted to retain sufficient assets to enable them to maintain their respective accustomed standards of living to that end mr and ms stone retained certain accountants to advise them as to what assets they should retain and not trans- fer to each of the five partnerships in order to formulate such advice those accountants performed various cashflow analy- ses and appraisals using different assumptions regarding the respective life expectancies of mr stone and ms stone and the anticipated returns on their respective investments the accoun- tants retained by mr stone and ms stone recommended that they retain and not transfer to the five partnerships total assets that would yield a monthly total cashflow of between dollar_figure and dollar_figure the stone family intended and agreed that all the partners of each of the five partnerships were to receive respective partnership interests in each such partnership that were propor- tionate to the fair_market_value of the assets that such partners respectively transferred to such partnership to that end during the period date through date before any of the partners of each of the five partnerships transferred any assets to such partnership the process prefunding process of identi- fying describing and obtaining various appraisals of the respective assets of mr stone and ms stone took place that process was critical to enabling mr stone ms stone and the children to make decisions about what assets to transfer to each of the five partnerships during the prefunding process various disputes arose regarding inter alia the appraisals of certain assets and the desire of ms fraser which her three siblings strongly opposed that mr and ms stone make anne logan minis- tries a charitable_beneficiary of certain of the cedar mountain property those disputes took time to resolve and in the case of the disputes regarding the appraisals of certain assets of mr stone and ms stone new appraisals had to be obtained until resolution of all of the disputes that arose during the prefunding process the parties in the litigation among the children did not enter into the third settlement agreement that they contemplated when they executed the amendment to the plan for settlement and the partners of each of the five partnerships were not able to determine what assets were to be transferred to each such partnership on date mr stone and eugene earle stone iv as general partners filed a certificate of limited_partnership for e sec_3lp with the secretary of state of south carolina s c secretary of state thereby forming e sec_3lp under the laws of that state on date mr stone eugene earle stone iv and anne m stone as general partners filed a certificate of limited_partnership for e sec_4lp with the s c secretary of state thereby forming e sec_4lp under the laws of the state of south carolina on date mr stone c rivers stone and charles rivers stone jr as general partners filed a certificate of limited_partnership for crslp with the s c secretary of state thereby forming crslp under the laws of the state of south carolina on date mr stone ms morris and mr morris as general partners filed a certificate of limited_partnership for rsmlp with the s c secretary of state thereby forming rsmlp under the laws of the state of south carolina on date mr stone ms fraser ms davis and ms arnal as general partners filed a certificate of limited_partnership for msflp with the s c secretary of state thereby forming msflp under the laws of the state of south carolina on date mr stone was diagnosed with cancer of the gallbladder prior to that time mr stone had been in good health did not have any known serious health problems and was active and alert after mr stone was diagnosed with cancer it was the doctors’ prognosis that he would live a period of months by late date mr and ms stone had become satisfied that the amount of assets that their accountants had recommended they retain and not transfer to each of the five partnerships was sufficient to enable them to maintain their respective accustomed standards of living and they decided to follow their accountants’ recommendations by that time all of the disputes that arose during the prefunding process had been resolved and mr stone ms stone and the other partners of each of the five partnerships had agreed on the identities and the values of the assets that they would transfer to each such partnership eugene earle stone iv had a particular interest in managing and maintaining the value of the preferred_stock of stones inc and it was decided that approximately dollar_figure million18 of such stock as well as certain other_property was to be transferred to e sec_4lp c rivers stone had a particular interest in managing mr stone’s piney mountain property and it was decided that various parcels of that property totaling acres as well as certain other_property were to be transferred to crslpdollar_figure ms 18the record does not disclose the precise value of each of the assets transferred to each of the five partnerships as of the date of each such transfer to each such partnership however the record establishes the precise value of each of the assets owned by each such partnership on the respective dates of the deaths of mr stone and ms stone the parties agree that after the gifts by mr stone of certain partnership interests in e sec_4lp crslp rsmlp and msflp described below to eugene stone iv c rivers stone ms morris and ms fraser respectively all the partners of each of those four partnerships as well as e sec_3lp received as the stone family intended and agreed respective percentage interests in each such partnership that were propor- tionate to the fair_market_value of the assets that such partners respectively transferred to each such partnership 19the parties stipulated that a one-percent interest in each of various parcels totaling acres of the piney mountain property was transferred from mr stone to c rivers stone and continued morris had a particular interest in managing certain of her parents’ stock and securities including at least some of mr stone’s preferred_stock in stones inc and it was decided that various stock and securities including approximately dollar_figure of such preferred_stock as well as certain other_property was to be transferred to rsmlp ms fraser had a particular interest in managing her parents’ cedar mountain property and it was decided that the 415-acre parcel of that property as well as certain other_property was to be transferred to msflp all of the children had a particular interest in the cherrydale resi- dence and it was decided that that property as well as certain other_property was to be transferred to e sec_3lp on date mr stone as both a general_partner and a limited_partner eugene earle stone iv c rivers stone ms morris and ms fraser as general partners and ms stone as a limited_partner executed an amended and restated partnership continued that mr stone and c rivers stone transferred to crslp their respective interests in those acres of that property those stipulations are clearly contrary to the deeds relating to such transfers and we shall disregard such stipulations see 93_tc_181 those deeds show that a total of acres of various parcels of the piney mountain property was the subject of such transfers 20as of date eugene earle stone iv was no longer both a general_partner and a limited_partner of e sec_3lp he was only a general_partner agreement for e sec_3lpdollar_figure the purpose of that amended and restated partnership_agreement was to make c rivers stone ms morris and ms fraser general partners of e sec_3lp on date the parties in the litigation among the children and their respective attorneys executed two document sec_22 dated as of date the purpose of which was to settle that litigation and to resolve the issues relating to the chil- dren’s concerns regarding mr stone’s and ms stone’s assets collectively the amended and restated plan for settle- ment the amended and restated plan for settlement amended and restated the plan for settlement and the amendment to that plan ms stone was not a party to the amended and restated plan for settlement and she did not sign those docu- ments mr stone signed the amended and restated plan for settlement--trusts and estate only in his capacity as a preferred stockholder of stones incdollar_figure mr stone signed the amend 21on date mr stone eugene earle stone iv c rivers stone ms morris and ms fraser as general partners filed a first amendment to the certificate of limited_partnership for e sec_3lp with the s c secretary of state which reflected the amended and restated partnership_agreement for e sec_3lp executed on date 22the two documents were referred to as amended and re- stated plan for settlement-trusts and estate amended and restated plan for settlement--trusts and estate and amended and restated plan for settlement-company amended and restated plan for settlement--company 23it was necessary for mr stone to sign the amended continued ment and restated plan for settlement--company only in his capacity as a preferred stockholder of stones incdollar_figure with respect to the issues relating to the trusts the continued and restated plan for settlement--trusts and estate in his capacity as a preferred stockholder of stones inc because that document provided e e stone iii will convey or assign directly or indirectly the preferred_stock to the limited_partnerships e sec_4lp rsmlp and msflp created as part of the new plan for estate in accordance with the chart referenced in paragraph iii h the preferred_stock shall be changed to eliminate its voting rights or if not so changed at the time of the conveyance or assign- ment then the children and grandchildren shall use their reasonable best efforts to persuade e e stone iii in his capacity as general_partner of the respec- tive limited_partnerships to consent to these changes 24it was necessary for mr stone to sign the amended and restated plan for settlement--company in his capacity as a preferred stockholder of stones inc because that document provided the company shall offer to exchange the preferred_stock in stones inc currently held by e e stone iii for new preferred_stock in stones inc which shall be classified as non-voting stock in all events new preferred_stock the company shall have the right beginning in and for each year thereafter to redeem new preferred_stock equal to of the new preferred_stock outstand- ing on date on a pro_rata basis until all new preferred_stock has been redeemed the new pre- ferred stock if redeemed by the company in its sole discretion shall be redeemed based on a appraised value of the preferred_stock by houlihan lokey which estimates the value of the big_number shares of preferred_stock at dollar_figure so that the redemption price of any redeemed share shall at all times be dollar_figure per share plus any dividends declared but not yet paid amended and restated plan for settlement--trusts and estate provided in part as follows ii trust issues a existing trusts a administrative transfer to new trusts the existing trusts established by the agreement and declaration of trust existing trusts will remain in exis- tence as two trusts upon receipt by the parties of a favorable private_letter_ruling the probate_court shall release documents relating to the administrative division of the trusts from escrow and thereby admin- istratively establish eleven new trusts it is the intent of the parties that the release of the trust-related plan docu- ments implements the trust-related as- pects of the settlement and that no further action by the parties shall be necessary to effect the administrative division of the two existing trusts into eleven new trusts as defined herein the installation of the new trustees as defined herein and the funding of these new trusts or that any such action be ministerial and not discretionary in nature the failure of a beneficiary to identify an independent_trustee who has executed the certification and acceptance and is willing to serve over his or her new trust shall not delay the release or implementation of the trust-related plan documents in the event an independent_trustee selected by a beneficiary cannot be installed over a new trust at the time the probate_court releases the trust-related plan documents from es- crow that beneficiary’s new trust shall be administered by the existing trustees until such time as that beneficiary obtains an independent_trustee who is willing to serve as the independent_trustee of that beneficiary’s new trust on the terms and conditions set forth in the amended plan and trust-related plan documents b for purposes of this amended plan a trustee of a new trust is qualified if he or she is a capable and responsible individual a trustee of a new trust is independent if that individual is not related by blood or marriage to any child or grandchild herein- after independent_trustee h understanding of distribution provisions the distributions from the new trusts shall be in accordance with the provision of the exist- ing trusts in this respect there has been a legitimate dispute as to the interpretation of the existing trust provisions the parties acknowl- edge that the language intent and circumstances relating to the existing trusts are such that any income received or generated by the new trusts shall be distributed in accordance with the dis- tribution standards and provisions of the trust agreement as restated in the new trusts with respect to the issues relating to the children’s concerns regarding mr stone’s and ms stone’s assets the amended and restated plan for settlement--trusts and estate provided in part as follows iii estate issues a general it is contemplated that prior to the release of the amended plan and plan docu- ments from escrow the estate matters set forth in this section will have been agreed to by e e stone iii and allene w stone and all documents necessary to fully fund the family limited_partnerships and to otherwise implement the estate section of the amended plan will have been executed and placed in escrow the parties understand that e e stone iii and allene w stone have the right to make such estate decisions as they deem appropriate in the event they do not adopt the estate plan set forth in this sec- tion the amended plan shall not be effective unless and until an alternative estate plan is agreed to b testamentary trusts there shall be no trusts for descendants under the wills of e e stone iii or allene w stone after the death of the first of e e stone iii or allene w stone the por- tion of the estate not going to the surviving_spouse shall after payment of estate_taxes and expenses of administration be distrib- uted equally and directly to each of the four children or that child’s estate provided however that the decedent’s interest in each of the children’s limited_partnerships shall be distributed directly to the child for whose partnership such interest is held after the death of the surviving_spouse the assets remaining in the estate of e e stone 25with respect to the escrow referred to in paragraph a of section iii of the amended and restated plan for settlement- -trusts and estate that plan provided in part as follows executed copies of this amended plan and all documents specified therein plan documents shall be placed in escrow with the probate_court this amended plan and plan documents shall not be effective unless and until they are released from escrow by the probate_court as discussed below on date the probate_court entered an order approving the amended and restated plan for settle- ment iii and or allene w stone shall after pay- ment of estate_taxes and expenses of adminis- tration be distributed equally to the four children or that child’s estate subject however to the provision that the decedent’s interest in each of the children’s limited_partnerships shall be distributed directly to the child for whose partnership such interest is held c family settlement agreement the children and grandchildren or their guardians ad litem and the stone foundation if necessary have executed a family settle- ment agreement pursuant to s c code et seq which provides for a division inter se sic of the estates of e e stone iii and allene w stone in the manner set forth in this section iii in the event e e stone iii or allene w stone fail to main- tain their wills in the same manner the family settlement agreement acknowledges that in the event e e stone iii executes a new will codicil or other agreement which does not conform to the distribution outline in the stone family limited_partnership distri- bution schedule dated date and attached hereto as exhibit j the chart and in this amended plan the children none- theless agree a the distribution outlined in such chart and in this amended plan is fair and equitable b to abide by the terms of such distribution as a family settlement agreement pursuant to south carolina code et seq and c to include what- ever provisions are necessary to preserve any applicable marital deductions e stone foundation the stone foundation shall be divided into four separate equal and entirely inde- pendent foundations with each child and or designee as one of the trustees s of one separate foundation but with of the required income to be distributed by e e stone iii to his favorite church and or other charities during his lifetime the parties shall take all steps necessary to establish and fund the four foundations with- in ten business days of the entry of the escrow order h new plan for estates in the event that assets remaining in the parents’ l p e sec_3lp as shown in column g together with assets listed in column h and other assets of e e stone iii are not sufficient to pay health maintenance and other reasonable standard expenses for e e stone iii and allene w stone the deficit shall be borne equally by assets in the four children’s limited_partnerships if the assets in the residuary_estate of e e stone iii and the parents’ l p are insuffi- cient to pay estate_tax or expenses of admin- istration payable after their deaths any remaining estate_tax or expenses of adminis- tration shall be borne equally by assets in the four children’s limited_partnerships the children shall use their reasonable best efforts to encourage e e stone iii to agree to the following a to rent the cherrydale house to stone manufacturing co until it is sold to stone manufacturing co for its fair_market_value as determined by a competent appraiser which appraisal shall include among other things the cost of the rennovation sic and the new furniture and fixtures agreed to by the buyer and seller and b to revise his will accordingly upon the death of e e stone iii the nec- 26it is not clear from the record the columns to which paragraph h of section iii of the amended and restated plan for settlement--trusts and estate referred essary portion of the proceeds from the life_insurance_policy maintained on e e stone iii by stone manufacturing co shall be reserved and used by stone manufacturing co to consumate sic the purchase of the cherrydale house i cedar mountain division the division of cedar mountain for purposes of the chart and the mary fra- ser limited_partnership shall be as follows the parties agree to the two-page cedar mountain division map which has been signed by the children the deeds to big_number acres from e e stone iii to the mary fraser limited_partnership will reserve for the big_number 415-acre tract a qualified road right-of-way and utility permanent easements through the adjacent 672-acre life_estate tract following the route of the existing roads a provision shall be included in the family settlement agreement acknowledging the children’s agree- ment that the mary fraser limited_partnership shall receive the mary fraser parcel and that the remain- der interest in the life_estate parcel shall be given to ann sic logan ministries inc a c charitable_organization with e e stone iii retaining a life_estate in the life_estate parcel l maintenance of parents the four children shall jointly bear the responsibility for the financial mainte- nance of e e stone iii and allene w stone during their lives utilizing the assets available to the parents parental assets for such maintenance in the same or better manner as in recent years mary stone fraser shall be dele- gated responsibility for the management of the care for allene w stone supported by others allene w stone may be moved with mary fraser including to the residence of e e stone iii if he is ever incapacitated and unable to occupy the residence the amended and restated plan for settlement--trusts and estate further provided in part as follows iv implementation and jurisdiction b continuing jurisdiction the probate_court shall maintain continuing jurisdiction to resolve any trust- related disputes which shall arise during the implementation and enforcement of this set- tlement agreement the parties will seek to have a hearing on the amended plan as soon as practicable after its execution neither mr and ms stone nor the children anticipated that their parents would need any financial assistance during their parents’ respective lives as discussed above after consulting with their accountants mr stone and ms stone retained and did not transfer to the five partnerships total assets that they believed would enable them to maintain their respective accus- tomed standards of living nonetheless the parties in the litigation among the children included paragraphs h and l of section iii in the amended and restated plan for settlement- -trusts and estate in order to address and resolve the possibil- ity that their parents might need financial assistance during their parents’ respective lives those paragraphs reflected the children’s agreement that in the unlikely event that the total assets held by e sec_3lp and the total assets owned by mr stone and ms stone were insufficient to enable them to maintain their respective accustomed standards of living the children as a group would share equally in providing for the maintenance of their parents at such standards of living through distributions of equal amounts from e sec_4lp crslp rsmlp and msflp respec- tively the parties in the litigation among the children also addressed in paragraph h of section iii of the amended and restated plan an issue relating to estate_taxes and estate administration_expenses payable after mr stone and ms stone died those parties resolved that issue by agreeing in that paragraph that in the event the total assets in mr stone’s residuary_estate and the total assets owned by e sec_3lp were not sufficient to pay estate_taxes and estate administration_expenses owing as a result of their parents’ respective deaths the children as a group would share equally in paying any such taxes and expenses through distributions of equal amounts from e sec_4lp crslp rsmlp and msflp respectively the amended and restated plan for settlement--company provided in part as follows preamble this amended and restated plan for settlement- company sets forth the provisions of the parties’ settlement relating to stones inc stones and stone manufacturing co smc and their subsidiar- ies and amends and restates the plan for settlement dated date and the first amendment dated as of date among the same parties i effect of the amended plan a executed copies of this amended and restated plan for settlement - company and all docu- ments specified herein plan documents shall be placed in escrow with the probate_court and shall not be effective unless and until they are released from escrow by the probate_court ii company a general stones and smc may be merged provided such merger does not violate the provisions of any agreement for borrowed money to which stones or smc is a party but no merger is required in the event the merger does oc- cur any reference contained in this amended plan to the company its board its offi- cers its shareholders its common_stock and its obligations shall refer to the surviving entity of the merger its board its nominat- ing committee its officers its sharehold- ers its common_stock and its obligations in the event the merger does not occur and stones and smc continue to exist as separate entities except to the extent otherwise provided herein any reference contained in this amended plan to the company its board its nominating committee its offi- cers its shareholders its common_stock and its obligations shall refer to each of stones and smc separately as to its own board its nominating committee its officers its shareholders its common_stock and its obli- gations c board_of directors - selection of directors e e stone iv and c rivers stone shall both be selected as initial members of the board at least three members of the board shall be independent outside directors pro- vided however that the board initially may be comprised solely of management representa- tives prior to the proposed initial_public_offering of equity securities ipo of stones smc or the surviving entity of the merger iv ownership of company a merger of stones and smc stones and smc may be merged the shareholders agree to vote their stock in favor of any such merger that is recommended by the board b share exchange the shares of common_stock of smc now held by e e stone iv c rivers stone mary stone fraser and rosalie stone morris the shares of common_stock of stones held by the existing trusts may be exchanged or otherwise changed to align their shares at the stones corpo- rate level in a transaction recommended by the board the shareholders agree to vote their stock in favor of a share exchange consistent with this provision that is recommended by the board and to exchange their shares as required i preferential right to sell common_stock the new trusts for mary stone fraser mary wyman stone fraser davis and laura lawton stone fraser arnal the fraser new trusts the new trusts for rosalie stone morris charles hill morris jr and rosalie morris the morris new trusts and the new trusts for chris stone frances stone and rosalie stone shall have the right but not the obligation to dispose_of their entire holding of common_stock in the ipo and in a subsequent offering should they choose to do so mary stone fraser and rosalie stone morris shall have the right to sell their directly owned shares in either the initial or subsequent offering j sale of the company the board with the approval of the share- holders may effect a sale of the company or other sale involving all of the stock or substan- tially all of the assets of the company upon such terms and conditions as shall be determined by the board m dividend payments a to the extent actually permitted under all financing arrangements to which smc is a party smc shall pay a dividend to the shareholders in of dollar_figure million for fiscal_year to shareholders of record as of date b mandatory dividends on all common_stock of smc shall be determined and to the extent permitted under all financing arrangements to which smc is a party paid to the shareholders as soon as practicable after the end of each fiscal_year in which consolidated net after-tax earnings for that year exceed dollar_figure million vii implementation and jurisdiction b continuing jurisdiction and further assurances the parties agree to take whatever additional actions and execute whatever additional documents are reasonably necessary to accomplish the provi- sions hereof the probate_court shall maintain exclusive continuing jurisdiction to resolve any disputes which shall arise during the implementation and enforcement of the amended plan and the company-related plan documents the par- ties will seek to have a hearing on the amended plan as soon as practicable after its execution because as discussed above the probate_court continued to retain jurisdiction over any issues relevant to the litigation among the children the parties in that litigation submitted the amended and restated plan for settlement to the probate_court for approval until and unless the probate_court approved that plan none of the partnerships was to be funded on date the probate_court entered an order approving the amended and restated plan for settlement finding it to be fair and equitable to all of the parties to that plan and consistent with south carolina law on date the children and their respective children entered into a family settlement agreement as provided for in the amended and restated plan for settlement--trusts and estate that agreement provided in part as follows whereas in furtherance of an estate plan which has been developed for mr and mrs stone the parties to this family settlement agreement entered into an amended and restated plan for settlement the plan the amended and restated plan for settlement whereas pursuant to the plan the family per- suaded mr and mrs stone to execute new wills col- lectively the new wills mr stone’s will executed on date discussed below and ms stone’s will executed on date discussed below whereas being mindful that mr and mrs stone could subsequently execute other wills or codicils and revoke or amend the new wills the family has agreed pursuant to the plan to enter into this family settle- ment agreement the terms and provisions of which are consistent with the new wills and the plan and which is intended to resolve the litigation among the children and the children’s concerns regarding mr stone’s and ms stone’s assets as it relates to any future will_contest concerning the proper disposition of mr stone’s estate and mrs stone’s estate upon their respective deaths terms of family settlement agreement include those of the plan and new wills if either mr or mrs stone executes any subsequent will or codicil or otherwise effectively revokes the new wills which would cause a distribution from their estates to the family in a manner inconsistent with the plan or the new wills then that portion of their estates which was left to the family under the subsequent will or codicil shall pass to the family according to the provisions of the plan and the new wills mr and ms stone’s new wills as set forth in exhibits a b and c and this family settlement agreement state law to govern this family settlement agreement shall be construed regulated and governed by and in accordance with the laws of the state of south carolina notwithstanding the residence in any other jurisdiction of any member_of_the_family on date mr stone executed his last will and testament mr stone’s will mr stone’s will provided in part as follows prior wills i hereby revoke all other wills and codicils heretofore made by me debts expenses and mortgages i direct my personal representative to pay my legal debts my funeral_expenses any unpaid expenses of my last ill- ness and the cost of a suitable tombstone or marker for my grave such debts and expenses shall first be paid out of and charged against the eugene e stone iii limited_partnership or any proceeds received by my estate from any individual_retirement_account or de- ferred compensation in the event these sources of funds are insufficient to pay such debts and expenses then such remaining debts and expenses shall be paid out of and charged equally against the limited partner- ships established by me for my children in the event there are insufficient assets in a limited_partnership established by me for a child of mine to pay an equal amount of such remaining debts and expenses then the child of mine who received or receives an interest in such limited_partnership or such child’s estate as the case may be shall be responsible for the payment of an equal amount of any such remaining debts and expenses taxes a except as provided below i direct that all estate generation-skipping_transfer inheritance transfer succession death or similar taxes which may be assessed or im- posed upon or with respect to any interest in a limited_partnership established by me for a child of mine which is included in my gross_estate for the purpose of such taxes shall be paid out of and charged against such limited_partnership and shall not be charged against the marital_deduction in the event there are insufficient assets in a limited_partnership established by me for a child of mine to pay such taxes then the child of mine who received or receives an interest in such limited_partnership or such child’s estate as the case may be shall be respon- sible for the payment of any such remaining taxes b except as provided in paragraph c below i direct that any taxes which may be assessed or imposed by sec_2035 of the internal_revenue_code as amended or corresponding provision of state law including any inter- est or penalties thereon as a result of any c gift_tax paid or payable with respect to any interest in any limited_partnerships estab- lished by me for my children which were the subject of any gifts made by me during my lifetime shall be paid out of and charged equally against such limited_partnerships and shall not be charged against the marital_deduction in the event there are insuffi- cient assets in a limited_partnership estab- lished by me for a child of mine to pay an equal amount of such taxes then the child of mine who received a gift of an interest in such limited_partnership or such child’s estate as the case may be shall be respon- sible for the payment of an equal amount of any such remaining taxes in the event the internal_revenue_service or any other taxing authority changes the value attributable to i any assets i have con- tributed to a limited_partnership established by me for a child of mine then i direct that all gift estate generation-skipping_transfer inheritance transfer succession death or similar taxes which may be assessed or imposed as a result of such change in value shall be paid out of and charged against the limited_partnership that received such contribution and shall not be charged against the marital_deduction in the event there are insufficient assets in a limited_partnership established by me for a child of mine to pay such taxes then the child of mine who received such gift or whose limited_partnership received such con- tribution or such child’s estate as the case may be shall be responsible for the payment of any such remaining taxes d i direct that all other estate generation- skipping transfer inheritance transfer succession death or similar taxes includ- ing any interest or penalties thereon pay- able by reason of my death or assessed or imposed with respect to my estate or any part thereof whether or not passing under this will or any codicil thereto including all policies of insurance on my life all bequests and devises all transfers made by me during my lifetime all jointly held prop- erty all pension and profit-sharing bene- fits deferred_compensation benefits and individual_retirement_accounts and all pow- ers rights or other interests in property included in my gross_estate for the purpose of such taxes shall first be paid out of and charged against my residuary_estate in the event there are insufficient assets in my residuary_estate to pay such taxes then such remaining taxes shall be paid out of and charged equally against the limited partner- ships established by me for my children in the event there are insufficient assets in a limited_partnership established by me for a child of mine to pay an equal amount of such remaining taxes then the child of mine who received or receives an interest in such limited_partnership or such child’s estate as the case may be shall be responsible for the payment of an equal amount of any such remaining taxes specific bequests i hereby make the follow- ing specific bequests a i give devise and bequeath all of my tangi- ble personal effects to my children b if my wife survives me i give devise and bequeath any interest that i may own at the time of my death in the eugene e stone iii limited partner- ship or its successor and any proceeds net of taxes received by my estate from any individual_retirement_account or deferred_compensation to be held in the allene wyman stone trust if my wife does not survive me then i give devise and bequeath any interest that i may own at the time of my death in e sec_3lp to my children c i give devise and bequeath any interest that i may own at the time of my death in the c rivers stone limited_partnership or its successor to my son c rivers stone if he survives me to be his abso- lutely but if he does not survive me to my said son’s estate d i give devise and bequeath any interest that i may own at the time of my death in the e e stone iv limited_partnership or its successor to my son e e stone iv if he survives me to be his absolutely but if he does not survive me to my said son’s estate e i give devise and bequeath any interest that i may own at the time of my death in the mary stone fraser limited_partnership or its successor to my daughter mary s fraser if she survives me to be hers absolutely but if she does not survive me to my said daughter’s estate f i give devise and bequeath any interest that i may own at the time of my death in the rosalie stone morris limited_partnership or its successor to my daughter rosalie s morris if she survives me to be hers absolutely but if she does not survive me to my said daughter’s estate allene wyman stone trust the allene wyman stone trust shall be held managed invested and rein- vested administered and distributed upon the following terms and conditions and for the following uses and purposes a b c if my wife survives me then my trustee shall pay all of the net_income from this trust at least quarterly to or for the benefit of my wife for and during the term of her life upon the death of my wife the remaining principal of this trust shall be distributed to my children my personal representative shall in its discretion determine whether to elect under sec_2056 of the internal_revenue_code to qualify any specific_portion or all of this trust for the estate_tax_marital_deduction e it is my intention that my wife under the provisions of this trust have substan- tially that degree of beneficial_enjoyment of this trust during her lifetime which the principles of the law of trusts accord to a person who is unqualifiedly designated as the life_beneficiary of a_trust and my trustee shall not exercise its discretion in a manner which is not in accord with this expressed intention it is also my intention that my trustee shall invest this trust so that it will produce for my wife during her lifetime an income which is consistent with the value of the trust property and with its preserva- tion therefore non-income producing prop- erty shall not be held as a part of this trust for more than a reasonable period of time without the approval of my wife in addition my wife may require my trustee at any time to either make any nonproductive property of this trust productive or to con- vert such nonproductive property to produc- tive property within a reasonable period of time it is expressly provided that my trustee shall not in the exercise of its discretion make any determination inconsis- tent with the foregoing powers of trustee in addition to such powers as my trustee may have by law i authorize each of them in their discretion to exercise the following powers which at all times shall be exercised in a fiduciary capacity for the benefit of the benefi- ciaries herein to sell exchange grant options and dispose_of said property real personal tangible or intangible at such prices and on such terms as they deem proper to invest and reinvest in any kind of property real personal tangible or intangible including but not limited to common trust funds stocks options futures contracts rights warrants puts calls bonds notes mortgages general or lim- ited partnership interests limited_liability compa- nies savings accounts and certificates of deposit and similar liquid funds mutual funds real_estate and stock of any corporate fiduciary serving hereunder or the holding_company of such corporate fiduciary to make distributions in cash or in_kind to continue and operate any business owned by me at my death in the form either of a sole_proprietorship partnership limited_liability_company or corporation and to do any and all things deemed needful or appro- priate by my trustee including the power to incorporate or form the business and to put additional capital into the business for such time as they shall deem advisable without liability for loss resulting from the continuance or operation of the business except for their own negligence and to do all other acts which in their discretion may be necessary or appropriate for the proper and advantageous manage- ment investment and distribution of my estate or any trust hereunder all of which may be done without order of or application to any court notwithstanding any provision in this will to the contrary any duty or power granted to my trustee shall be absolutely void to the extent that the right to perform such duty or to exercise such power or the performance or exer- cise thereof would in any way cause my estate to lose all or any part of the tax benefits afforded by the marital_deduction or any exemption allowed pursuant to the generation-skipping_transfer_tax provisions under either federal or state laws trustee i nominate constitute and appoint my children as co-trustees of all trusts created in this will on date ms stone executed her last will and testa- ment ms stone’s will ms stone’s will provided as follows i allene wyman stone a resident of and domiciled in greenville county south carolina do hereby make publish and declare this writing to be and contain my last will and testament hereby revoking any and all other wills or codicils to wills at any time heretofore made by me item i i direct that all of my just debts secured and unsecured be paid as soon as practicable after my death however i direct that my personal representa- tive may cause any debt to be carried renewed and refinanced from time to time upon such terms and with such securities for its repayment as my personal repre- sentative may deem advisable taking into consideration the best interest of the beneficiaries hereunder item ii i direct that all estate inheritance succession death or similar taxes except generation-skipping_transfer taxes assessed with respect to my estate herein disposed of or any part thereof or on any bequest or devise contained in this my last will and testament which term wherever used herein shall in- clude any codicil hereto or on any insurance upon my life or on any property held jointly by me with another or on any transfer made by me during my lifetime or on any other_property or interest in property included in my estate shall be paid out of my residuary_estate and shall not be charged against the marital_deduction in the event there are insufficient assets in my residuary_estate which are not selected for the marital_deduction to my estate_taxes then my personal representative may charge any such remaining tax_payments against the marital_deduction notwithstanding the foregoing if any such tax including any interest or penalties thereon is imposed on property includible in my gross_estate by reason of sec_2044 of the internal reve- nue code as amended or corresponding provision of state law i direct my personal representative to recover such tax as provided in sec_2207a of the internal_revenue_code as amended or corresponding provision of state law item iii i give and devise all of my tangible per- sonal effects and household effects of every kind to my children in equal shares item iv if my husband survives me i give devise and bequeath any interest that i may own at the time of my death in e sec_3lp to be held in trust pursuant to the terms of item v of this will if my husband does not survive me then i give devise and bequeath any interest that i may own at the time of my death in e sec_3lp to my children in equal shares item vi i give devise and bequeath all the rest residue and remainder of my property of every kind and descrip- tion to my children on date ms stone executed a first codicil to ms stone’s will ms stone’s codicil ms stone’s codicil deleted item ii and item iv of ms stone’s will and replaced them with the following new_item ii and item iv item ii i direct that all estate inheritance transfer succession death or similar taxes including any interest or penalties thereon payable by reason of my death or assessed or imposed with respect to my es- tate or any part thereof whether or not passing under this will or any codicil thereto shall be paid as follows a except as provided below i direct that all estate generation-skipping_transfer inheritance transfer succession death or similar taxes which may be assessed or im- posed upon or with respect to any interest in a limited_partnership established for a child of mine which is included in my gross_estate for the purpose of such taxes shall be paid out of and charged against such limited_partnership in the event there are insuffi- cient assets in a limited_partnership estab- lished for a child of mine to pay such taxes then the child of mine who received or re- ceives an interest in such limited partner- b c ship or such child’s estate as the case may be shall be responsible for the payment of any such remaining taxes except as provided in subparagraph c below i direct that any taxes which may be assessed or imposed by sec_2035 of the internal_revenue_code as amended or corresponding provision of state law including any inter- est or penalties thereon as a result of any gift_tax paid or payable with respect to any interest in any limited_partnerships estab- lished for my children which were the subject of any gifts made by me during my lifetime shall be paid out of and charged equally against such limited_partnerships in the event there are insufficient assets in a limited_partnership established for a child of mine to pay an equal amount of such taxes then the child of mine who received a gift of an interest in such limited_partnership or such child’s estate as the case may be shall be responsible for the payment of an equal amount of any such remaining taxes in the event the internal_revenue_service or any other taxing authority changes the value attributable to i any assets i have con- tributed to a limited_partnership established for a child of mine then i direct that all gift estate generation-skipping trans- fer inheritance transfer succession death or similar taxes which may be assessed or imposed as a result of such change in value shall be paid out of and charged against the limited_partnership that received such contribution or was the subject of such gift as the case may be in the event there are insufficient assets in a limited partner- ship established for a child of mine to pay such taxes then the child of mine who re- ceived such gift or whose limited partner- ship received such contribution or such child’s estate as the case may be shall be responsible for the payment of any such re- maining taxes d i direct that all other estate generation- skipping transfer inheritance transfer succession death or similar taxes includ- ing any interest or penalties thereon pay- able by reason of my death or assessed or imposed with respect to my estate or any part thereof whether or not passing under this will or any codicil thereto including all policies of insurance on my life all bequests and devises all transfers made by me during my lifetime all jointly held prop- erty all pension and profit-sharing bene- fits deferred_compensation benefits and individual_retirement_accounts and all pow- ers rights or other interests in property included in my gross_estate for the purpose of such taxes shall first be paid out of and charged against my residuary_estate in the event there are insufficient assets in my residuary_estate to pay such taxes then such remaining taxes shall be paid out of and charged equally against the limited partner- ships established for my children in the event there are insufficient assets in a limited_partnership established for a child of mine to pay an equal amount of such re- maining taxes then the child of mine who received or receives an interest in such limited_partnership or such child’s estate as the case may be shall be responsible for the payment of an equal amount of any such remaining taxes item iv i hereby make the following specific bequests a b i give devise and bequeath any interest that i may own at the time of my death in the eugene e stone iii limited_partnership or its successor to my children in equal shares i give devise and bequeath any interest that i may own at the time of my death in the c rivers stone limited_partnership or its successor to my son c rivers stone if he survives me to be his absolutely but if he does not survive me to my said son’s estate c d e i give devise and bequeath any interest that i may own at the time of my death in the e e stone iv limited_partnership or its succes- sor to my son e e stone iv if he sur- vives me to be his absolutely but if he does not survive me to my said son’s estate i give devise and bequeath any interest that i may own at the time of my death in the mary stone fraser limited_partnership or its successor to my daughter mary s fraser if she survives me to be hers absolutely but if she does not survive me to my said daugh- ter’s estate i give devise and bequeath any interest that i may own at the time of my death in the rosalie stone morris limited_partnership or its successor to my daughter rosalie s morris if she survives me to be hers abso- lutely but if she does not survive me to my said daughter’s estate on date mr stone gave to each of the children an undivided 25-percent interest in the cherrydale residence on date mr stone gave to eugene earle stone iv an undivided one-percent interest in acres of land located on keith drive in greenville county south carolina keith drive property on date mr stone gave to c rivers stone an undivided one-percent interest in each of various parcels totaling acres of the piney mountain property on date mr stone gave to ms morris an undivided one-percent interest in a 263-acre parcel and an undivided one-percent interest in a 333-acre parcel of the piney mountain property on date mr and ms stone gave to ms fraser an undivided one-percent interest in the 415-acre parcel of the cedar mountain property around the middle of date mr stone’s estate filed on behalf of the deceased mr stone form_709 united_states gift generation-skipping_transfer_tax return for the taxable_year gift_tax_return in which the above-described gifts as well as certain other gifts including those discussed below were reported in date the partners of e sec_3lp made bona_fide arm’s- length transfers to that partnership as follows on date mr stone transferred to e sec_3lp the interest that he owned in the cherrydale residence and certain other_property in ex- change for both general and limited_partnership interests and the children transferred to e sec_3lp the respective interests that they owned in the cherrydale residence in exchange for general_partnership interestsdollar_figure at a time not disclosed by the record in date ms stone transferred certain property that she owned to e sec_3lp in exchange for a limited_partnership_interest when the partners of e sec_3lp formed and funded that partnership they contemplated and intended that e sec_3lp operate as a joint enterprise for profit for the management of its assets and that the children contribute their services in providing such manage- 27although not altogether clear from the record it appears that each of the children also transferred certain other_property to e sec_3lp in exchange for a general_partnership interest ment neither mr stone nor ms stone intended to or did live at the cherrydale residence after mr stone and the children trans- ferred their respective interests in that residence to e sec_3lp if mr stone or ms stone had desired to live at the cherrydale residence after mr stone and the children transferred their respective interests in the cherrydale residence to e sec_3lp the children as the other partners of e sec_3lp would not have ob- jected provided that mr stone or ms stone as the case may be used personal funds to pay rent to e sec_3lp after the partners of e sec_3lp transferred the respective assets that they owned to e sec_3lp in exchange for certain partner- ship interests the children actively managed the assets of e sec_3lp as mr and ms stone intended in this connection during after renovation of the cherrydale residence was completed in the fall of e sec_3lp rented it to and received rental income from stone manufacturing which used that residence to house a management team that it decided to retain in order to assist the company in addressing certain economic difficulties that it was havingdollar_figure in addition the respective partnership 28in form_1065 u s partnership return of income partner- ship return that e sec_3lp filed for e sec_3lp reported gross rents of dollar_figure from stone manufacturing for the rental of the cherrydale residence neither before nor after mr stone and the children transferred their respective interests in the cherrydale residence to e sec_3lp did mr stone or ms stone report any rental continued returns that e sec_3lp filed for and reflected that e sec_3lp made investment decisions to sell some of its assets including certain stock that it purchased on date and that it sold approximately two years later for a substantial gaindollar_figure e sec_3lp also hired advisors and accountants who at all times were differ- ent from those of e sec_4lp crslp rsmlp and msflp at no time did the partners of e sec_3lp including mr stone and ms stone commin- gle the assets that e sec_3lp owned with their respective personal assets at all times e sec_3lp was respected by the stone family as a separate_entity in date the partners of e sec_4lp made bona_fide arm’s- length transfers to that partnership as follows on april continued income from that residence in any federal_income_tax return in form_1040 u s individual_income_tax_return form_1040 that mr and ms stone filed jointly for their taxable_year joint_return they reported rents received from various rental properties totaling dollar_figure the depreciation schedules attached to the joint_return identify those various rental properties as properties other than the cherrydale residence in mr and ms stone’s joint returns for their taxable years joint_return and joint_return they reported rents received from various rental properties totaling dollar_figure and dollar_figure respectively the respective depreciation schedules attached to the joint_return and the joint_return identify those various rental properties as properties other than the cherrydale residence and as the same properties from which mr and ms stone reported rents in the joint_return in form_1040 that ms stone filed for the taxable_year ms stone’s return ms stone did not report any rental income 29although not altogether clear from the record it appears that e sec_3lp reinvested the proceeds from the sale of its assets mr stone transferred to e sec_4lp some of his preferred_stock of stones inc his interest in the keith drive property and certain other_property and eugene earle stone iv transferred to e sec_4lp his interest in the keith drive property in exchange for both general and limited_partnership interestsdollar_figure at a time not disclosed by the record in date anne m stone trans- ferred certain property that she owned to e sec_4lp in exchange for a general_partnership interest on date ms stone transferred certain property that she owned to e sec_4lp in exchange for a limited_partnership_interest when the partners of e sec_4lp formed and funded that partnership they contemplated and in- tended that e sec_4lp operate as a joint enterprise for profit for the management of its assets and that eugene earle stone iv contribute his services in providing such management after the partners of e sec_4lp transferred the respective assets that they owned to e sec_4lp in exchange for certain partner- ship interests eugene earle stone iv began actively managing the assets of e sec_4lp as mr and ms stone intended in this connection eugene earle stone iv on behalf of e sec_4lp managed and made investment decisions with respect to e sec_4lp’s assets the respective partnership returns that e sec_4lp filed for 30although not altogether clear from the record it appears that eugene earle stone iv also transferred certain other_property to e sec_4lp in exchange for general and limited_partnership interests and reflected that e sec_4lp sold certain of its stock for substantial gainsdollar_figure eugene earle stone iv also hired on behalf of e sec_4lp advisors and accountants who at all times were different from those of e sec_3lp crslp rsmlp and msflp at no time did the partners of e sec_4lp including mr stone and ms stone commingle the assets that e sec_4lp owned with their respec- tive personal assets at all times e sec_4lp was respected by the stone family as a separate_entity in date the partners of crslp made bona_fide arm’s- length transfers to that partnership as follows on date mr stone transferred to crslp his interest in each of various parcels totaling acres of the piney mountain property and certain other_property and c rivers stone trans- ferred to crslp his interest in each of those parcels in ex- change for both general and limited_partnership interestsdollar_figure at a time not disclosed by the record in date charles r stone jr transferred certain property that he owned to crslp in exchange for both limited and general_partnership interests and frances o stone transferred certain property that she owned to crslp in exchange for a limited_partnership_interest on 31although not altogether clear from the record it appears that e sec_4lp reinvested the proceeds from the sale of its stock in and in certain real_estate 32although not altogether clear from the record it appears that c rivers stone also transferred certain other_property to crslp in exchange for general and limited_partnership interests date ms stone transferred property that she owned to crslp in exchange for a limited_partnership_interest when the partners of crslp formed and funded that partnership they contemplated and intended that crslp operate as a joint enter- prise for profit for the management of its assets and that c rivers stone contribute his services in providing such manage- ment after the partners of crslp transferred the respective assets that they owned to crslp in exchange for certain partner- ship interests c rivers stone began actively managing the assets of crslp as mr and ms stone intended in this connec- tion c rivers stone on behalf of crslp began a major project to convert crslp’s piney mountain property into a high-end real_property development which was to be known as montebello and which was to consist of over big_number houses with inter alia clubhouses for meetings and weddings as well as shopping cen- ters in addition the partnership return that crslp filed for reflected that crslp made investment decisions to sell certain of its stock for a substantial gaindollar_figure moreover the respective partnership returns that crslp filed for and reflected that crslp rented various real properties that it owned other than the piney mountain property from which it 33although not altogether clear from the record it appears that crslp reinvested the proceeds from the sale of its stock in inter alia certain real_estate received and reported rental income c rivers stone also hired on behalf of crslp advisors and accountants who at all times were different from those of e sec_3lp e sec_4lp rsmlp and msflp at no time did the partners of crslp including mr stone and ms stone commingle the assets that crslp owned with their respec- tive personal assets at all times crslp was respected by the stone family as a separate_entity in date the partners of rsmlp made bona_fide arm’s- length transfers to that partnership as follows on date mr stone transferred to rsmlp certain of his stock and securities including some of his preferred_stock of stones inc his interest in the 263-acre parcel and the 333-acre parcel of the piney mountain property and certain other prop- erty and ms morris transferred to rsmlp her interest in each of those parcels in exchange for both general and limited partner- ship interestsdollar_figure at a time not disclosed by the record in date mr morris transferred certain property that he owned to rsmlp in exchange for a general_partnership interest and charles h morris jr and rosalie s morris ii transferred certain property that they owned to rsmlp in exchange for limited part- nership interests on date ms stone transferred certain property including certain of her stock and securities 34although not altogether clear from the record it appears that ms morris also transferred certain other_property to rsmlp in exchange for general and limited_partnership interests that she owned to rsmlp in exchange for a limited_partnership_interest when the partners of rsmlp formed and funded that partnership they contemplated and intended that rsmlp operate as a joint enterprise for profit for the management of its assets and that ms morris contribute her services in providing such management after the partners of rsmlp transferred the respective assets that they owned to rsmlp in exchange for certain partner- ship interests ms morris began actively managing the assets of rsmlp as mr and ms stone intended in this connection ms morris on behalf of rsmlp began actively managing its real_estate holdings she also transferred certain of rsmlp’s securi- ties from a brokerage account that it had in greenville south carolina to a brokerage account that she opened for it in savannah georgia where she was living in addition the respective partnership returns that rsmlp filed for and reflected that rsmlp made investment decisions to sell certain of its stock for substantial gainsdollar_figure those partnership returns also reflected that rsmlp rented certain of its real_property from which it received and reported rental income ms morris also hired on behalf of rsmlp advisors and accountants who at all times were different from those of e sec_3lp e sec_4lp crslp 35although not altogether clear from the record it appears that rsmlp reinvested the proceeds from the sale of its stock and msflp at no time did the partners of rsmlp including mr stone and ms stone commingle the assets that rsmlp owned with their respective personal assets at all times rsmlp was respected by the stone family as a separate_entity in date the partners of msflp made bona_fide arm’s- length transfers to that partnership as follows on date mr stone transferred to msflp his interest in the 415-acre parcel of the cedar mountain property and certain other_property and ms fraser transferred to msflp her interest in that property in exchange for both general and limited_partnership interestsdollar_figure on the same date ms stone transferred to msflp the interest that she owned in the 415-acre parcel of the cedar mountain property in exchange for a limited partner- ship interest at a time not disclosed by the record in date ms davis and ms arnal transferred certain property that they owned to msflp in exchange for both general and limited 36the record is not clear as to why the deed reflecting the transfer to msflp of ms fraser’s interest in the 415-acre parcel of the cedar mountain property showed ms fraser and her husband mr fraser as the grantors while the deed reflecting the transfer by mr stone and ms stone to ms fraser of such inter- est in that parcel showed the grantee only as ms fraser we presume that applicable state law required that not only ms fraser but also her husband mr fraser be reflected as grantors on the deed when ms fraser transferred to msflp her interest in the 415-acre parcel of the cedar mountain property 37although not altogether clear from the record it appears that ms fraser also transferred certain other_property to msflp in exchange for general and limited_partnership interests partnership interests when the partners of msflp formed and funded that partnership they contemplated and intended that msflp operate as a joint enterprise for profit for the management of its assets and that ms fraser contribute her services in providing such management after the partners of msflp transferred the respective assets that they owned to msflp in exchange for certain partner- ship interests ms fraser began actively managing the assets of msflp as mr and ms stone intended in this connection ms fraser on behalf of msflp began actively managing msflp’s cedar mountain property which included maintaining the roads and lakes that mr stone had built on that property in addition the respective partnership returns that msflp filed for and reflected that msflp made investment decisions to sell certain of its stock for substantial gainsdollar_figure ms fraser also hired on behalf of msflp advisors and accountants who at all times were different from those of e sec_3lp e sec_4lp crslp and rsmlp at no time did the partners of msflp including mr stone and ms stone commingle the assets that msflp owned with their respec- tive personal assets at all times msflp was respected by the stone family as a separate_entity the respective assets that mr stone and ms stone retained 38although not altogether clear from the record it appears that msflp reinvested the proceeds from the sale of its stock and did not transfer in date to each of the five partner- ships were sufficient to maintain their respective accustomed standards of living mr and ms stone did not transfer to any of the five partnerships the 672-acre parcel of the cedar mountain property on which mr stone was living in april dollar_figure ms stone did not transfer to any of the five partnerships the cypress villa on hilton head island in which she was living in date sometime after the respective bona_fide arm’s-length transfers of assets in date to each of e sec_4lp crslp rsmlp and msflp in exchange for partnership interests the stone family realized that there had been an inadvertent improper valuation of certain of such assets valuation errors those valuation errors resulted in each of the children’s having received a total partnership_interest in each such partnership in which such child had a partnership_interest that was larger unintended excessive partnership_interest than the stone family intended and agreed each should have received had the correct valuation been used the stone family did not intend or agree that a partner of any of e sec_4lp crslp rsmlp and msflp or e sec_3lp was to receive a larger 39on date mr and ms stone gave to anne logan ministries inc a charity the remainder_interest in the 672-acre parcel of the cedar mountain property on which mr stone was living and mr stone retained a life_estate in that parcel when mr stone died he had an ownership_interest only in the 338-acre parcel of the cedar mountain property total partnership_interest in each such partnership than such partner should have received based on the value of the property that such partner transferred to any such partnership in order to correct the unintended consequences of the valuation errors mr stone made a gift as of date to each of the chil- dren of the unintended excessive partnership_interest in each of e sec_4lp crslp rsmlp and msflp that each such child had received as follows donee’s name description of gift eugene earle stone iv general_partner value of gift dollar_figure units in e sec_4lp eugene earle stone iv limited_partner unit in e sec_4lp c rivers stone dollar_figure general_partner units in crslp ms morri sec_136 general_partner big_number units in rsmlp ms morri sec_1 limited_partner unit in rsmlp ms fraser general_partner big_number units in msflp ms fraser limited_partner unit in msflp total value of gifts dollar_figure after the foregoing gifts were made as of date all the partners of each of the five partnerships received as the stone family intended and agreed respective percentage interests in each such partnership that were proportionate to the 40the above-described gifts were reported in the gift_tax_return filed on behalf of the deceased mr stone fair_market_value of the assets that such partners respectively transferred to each such partnership and the respective assets that the partners of each such partnership transferred to each such partnership were credited to the respective capital accounts of such partners upon the termination or dissolution of each of the five partnerships the partners of each such partnership were entitled to distributions from each such partnership in amounts equal to their respective capital accounts after the partners of e sec_3lp made bona_fide arm’s-length transfers of the respective assets that they owned to that partnership in exchange for certain partnership interests the respective partnership interests owned by the partners of e sec_3lp in date were as follows partner mr stone ms stone eugene earle stone iv c rivers stone ms morris ms fraser general_partner interest sec_1 -- limited_partner interest sec_68 -- -- -- -- at the time of mr stone’s death on date mr stone held the same percentage partnership interests in e sec_3lp that he owned in date at the time of ms stone’s death on date ms stone held the same percentage partnership_interest in e sec_3lp that she owned in date after the partners of e sec_4lp made bona_fide arm’s-length transfers of the respective assets that they owned to that partnership in exchange for certain partnership interests the respective partnership interests owned by the partners of e sec_4lp in date were as follows partner mr stone ms stone eugene earle stone iv anne m stone general_partner interest sec_1 -- limited_partner interests -- at the time of mr stone’s death on date mr stone held the same percentage partnership interests in e sec_4lp that he owned in date at the time of ms stone’s death on date ms stone held the same partnership_interest in e sec_4lp that she owned in date after the partners of crslp made bona_fide arm’s-length transfers of the respective assets that they owned to that partnership in exchange for certain partnership interests the respective partnership interests owned by the partners of crslp in date were as follows partner mr stone ms stone c rivers stone charles r stone jr frances o stone general_partner limited_partner interests interest sec_1 -- -- at the time of mr stone’s death on date mr stone held the same percentage partnership interests in crslp that he owned in date at the time of ms stone’s death on date ms stone held the same partnership_interest in crslp that she owned in date after the partners of rsmlp made bona_fide arm’s-length transfers of the respective assets that they owned to that partnership in exchange for certain partnership interests the respective partnership interests owned by the partners of rsmlp in date were as follows partner mr stone ms stone ms morris mr morris general_partner interest sec_1 -- charles h morris jr rosalie s morris ii -- -- limited_partner interests -- at the time of mr stone’s death on date mr stone held the same percentage partnership interests in rsmlp that he owned in date at the time of ms stone’s death on date ms stone held the same partnership_interest in rsmlp that she owned in date after the partners of msflp made bona_fide arm’s-length transfers of the respective assets that they owned to that partnership in exchange for certain partnership interests the respective partnership interests owned by the partners of msflp in date were as follows partner mr stone ms stone ms fraser ms davis ms arnal general_partner interest sec_1 -- limited_partner interest sec_90 at the time of mr stone’s death on date mr stone held the same percentage partnership interests in msflp that he owned in date at the time of ms stone’s death on date ms stone held the same partnership_interest in msflp that she owned in date on date mr stone died at the age of on that date pursuant to mr stone’s will the allene wyman stone trust aws trust was formed pursuant to that will the percent general_partnership interest and the percent limited_partnership_interest in e sec_3lp that mr stone held on the date of his death all the assets on that date in his indi- vidual retirement account mr stone’s retirement account and his right on that date to certain deferred_compensation from stone manufacturing were transferred to that trust we shall sometimes refer to the assets in mr stone’s retirement account 41on the date of mr stone’s death the assets in mr stone’s retirement account consisted of numerous corporate stocks and securities and a government bond and his right to certain deferred_compensation from stone manu- facturing as certain other_property ms stone did not transfer any property to e sec_3lp in exchange for the general and limited_partnership interests in e sec_3lp held by the aws trust as of date the date of mr stone’s deathdollar_figure on date after mr stone died ms morris and mr morris as general partners filed a first amendment to the certificate of limited_partnership for rsmlp with the s c secretary of state the purpose of that amendment was to remove mr stone as a general_partner of rsmlp on date after mr stone died ms fraser ms davis and ms arnal as general partners filed a first amend- ment to the certificate of limited_partnership for msflp with the s c secretary of state the purpose of that amendment was to remove mr stone as a general_partner of msflp on date after mr stone died c rivers stone and charles rivers stone jr as general partners filed a first amendment to the certificate of limited_partnership for crslp with the s c secretary of state the purpose of that amendment was to remove mr stone as a general_partner of crslpdollar_figure 42as discussed above it was mr stone who transferred certain property to e sec_3lp in exchange for the general and limited_partnership interests that pursuant to his will were trans- ferred to the aws trust 43on date c rivers stone as a general_partner continued on date after mr stone died eugene earle stone iv and anne m stone as general partners filed a first amendment to the certificate of limited_partnership for e sec_4lp with the s c secretary of state the purpose of that amendment was to remove mr stone as a general_partner of e sec_4lp on date after mr stone died eugene earle stone iv c rivers stone ms morris and ms fraser as general partners filed a second amendment to the certificate of limited_partnership for e sec_3lp with the s c secretary of state the purpose of that amendment was to remove mr stone as a general_partner of e sec_3lp after mr stone’s death all the respective partners of each of e sec_4lp crslp rsmlp and msflp agreed to make a distribution from each such partnership in order to pay the portion of the federal estate_tax and any applicable state estate_tax state estate_tax collectively federal and state estate_taxes with respect to mr stone’s estate that was attributable to the inclusion in that estate of the total partnership_interest in each such partnership held by mr stone on the date of his death after mr stone’s death the partners of e sec_3lp did not agree to continued filed a second amendment to the certificate of limited partner- ship for crslp with the s c secretary of state the purpose of that amendment was to remove charles rivers stone jr as a general_partner of crslp the record does not disclose why charles rivers stone jr withdrew as a general_partner of crslp and did not make any distributions from that partnership to pay any federal and state estate_taxes with respect to mr stone’s estatedollar_figure at a time not disclosed by the record after mr stone’s death ernst young llp e y prepared a document entitled estate of e e stone iii allocation of estate_tax e y’s estate_tax allocation schedule that document showed for each of e sec_4lp crslp rsmlp and msflp the amount of federal and state estate_taxes that each such partnership was to pay in and 44none of the federal and state estate_taxes with respect to mr stone’s estate was attributable to mr stone’s total percent partnership_interest in e sec_3lp as discussed above that partnership_interest was transferred along with certain other_property to the aws trust with respect to which as discussed below an election under sec_2056 was made because of mr stone’s death in in that year as reflected in the partnership return that e sec_3lp filed for e sec_3lp opened a capital_account for his estate mr stone’s estate’s capital_account in e sec_3lp and the balances in mr stone’s capital_account in e sec_3lp as a general_partner and a limited_partner were transferred to mr stone’s estate’s capital_account in e sec_3lp the partnership return that e sec_3lp filed for reflected that e sec_3lp did not make distributions during that year to any of its other partners because of ms stone’s death in in that year as reflected in the partnership return that e sec_3lp filed for e sec_3lp opened a capital_account for her estate ms stone’s estate’s capital_account in e sec_3lp and the balance in ms stone’s capital_account in e sec_3lp as a limited_partner was transferred to ms stone’s estate’s capital_account in e sec_3lp the partnership return that e sec_3lp filed for reflected that e sec_3lp did not make distributions during that year to any of its other partners the partnership return that e sec_3lp filed for reflected that e sec_3lp made pro_rata distributions during that year to its partners totaling dollar_figure as follows dollar_figure to mr stone’s estate dollar_figure to ms stone’s estate and dollar_figure to each of the children the record does not disclose the purpose or use of those distributions the amount of federal and state estate_taxes and interest that each such partnership was to pay in which were attributable to the inclusion in mr stone’s estate of the total partnership_interest in each such partnership held by mr stone on the date of his death e y’s estate_tax allocation schedule provided as follows federal estate_tax state estate_tax total federal and state estate_taxes federal estate_tax and interest state estate_tax and interest total federal and state estate_taxes and interest e sec_4lp crslp rsmlp msflp dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ___________ dollar_figure dollar_figure _____________ dollar_figure dollar_figure ___________ dollar_figure dollar_figure ___________ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ___________ dollar_figure ____________ dollar_figure ___________ dollar_figure ___________ dollar_figure grand total dollar_figure dollar_figure dollar_figure dollar_figure on date the internal_revenue_service irs re- ceived a total of dollar_figure in payments for the anticipated estate_tax with respect to mr stone’s estate those payments consisted of a dollar_figure check drawn on the bank account of mr stone’s estate a dollar_figure check drawn on e sec_4lp’s bank account 45the estate_tax of dollar_figure paid_by mr stone’s estate was attributable to the inclusion in his estate of all the property that he owned on the date of his death except for his properties including his partnership_interest in e sec_3lp to be held by the continued an dollar_figure check drawn on crslp’s bank account a dollar_figure check drawn on rsmlp’s bank account and a dollar_figure check drawn on msflp’s bank account in state estate_tax totaling dollar_figure was paid with respect to mr stone’s estate of that total amount of state estate_tax paid in e sec_4lp paid dollar_figure crslp paid dollar_figure rsmlp paid dollar_figure and msflp paid dollar_figure the funds used to pay federal and state estate_taxes in with respect to mr stone’s estate consisted of non pro_rata distributions to or on behalf of his estate by each of e sec_4lp crslp rsmlp and msflp the partnership return that e sec_4lp filed for reflected that e sec_4lp made distributions during that year to its partners totaling dollar_figure ie dollar_figure to mr stone’s estate dollar_figure to ms stone and dollar_figure to eugene earle stone iv dollar_figure continued aws trust for the benefit of ms stone and except for his respec- tive partnership interests in e sec_4lp crslp rsmlp and msflp bequeathed to eugene earle stone iv c rivers stone ms morris and ms fraser respectively 46the record discloses that e sec_4lp paid dollar_figure to the s c department of revenue on date the record does not disclose the date on which crslp rsmlp and msflp made state estate_tax payments with respect to mr stone’s estate 47the only other distribution reflected in e sec_4lp’s partner- ship return for was because of ms stone’s death in that year the partnership return that e sec_4lp filed for reflected that e sec_4lp opened a capital_account for ms stone’s estate ms stone’s estate’s capital_account in e sec_4lp and the balance in ms stone’s capital_account as a limited_partner was transferred to ms stone’s estate’s capital_account in e sec_4lp continued e sec_4lp’s balance_sheet for included a schedule entitled eugene e stone iv limited_partnership transaction detail by date january through date e sec_4lp’s transaction schedule e sec_4lp’s transaction schedule reflected a check dated date payable to the irs in the amount of dollar_figure and a check dated date payable to the s c department of revenue in the amount of dollar_figure the partnership return that crslp filed for reflected that crslp did not make distributions during that year to any of its partnersdollar_figure however crslp’s trial balance worksheet--ac continued because of mr stone’s death in in that year as reflected in the partnership return that e sec_4lp filed for e sec_4lp opened a capital_account for his estate mr stone’s estate’s capital_account in e sec_4lp and the balances in mr stone’s capital accounts in e sec_4lp as a general_partner and a limited_partner were transferred to mr stone’s estate’s capital_account in e sec_4lp the partnership return that e sec_4lp filed for showed that e sec_4lp made distributions during that year to eugene earle stone iv totaling dollar_figure and that except for the above-discussed transfer to mr stone’s estate’s capital_account in e sec_4lp it did not make distributions during that year to any of its other partners 48the dollar_figure distribution and the dollar_figure distribution on behalf of mr stone’s estate shown in e sec_4lp’s transaction schedule when totaled equal the total amount of federal and state estate_taxes with respect to mr stone’s estate ie dollar_figure that e y’s estate_tax allocation schedule reflected as payable by e sec_4lp in 49although not reflected as a distribution in crslp’s part- nership return for because of ms stone’s death in that year as reflected in the partnership return that crslp filed for crslp opened a capital_account for ms stone’s estate ms stone’s estate’s capital_account in crslp and the balance in continued counts for crslp’s trial balance worksheets re- flected the following adjustments to an account identified as c rivers stone-draws dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure or a total of dollar_figure of adjustments to that account crslp’s trial balance worksheets included a schedule enti- tled c rivers stone llp ‘98 montebello actual expenses crslp’s montebello expense schedule crslp’s montebello expense schedule reflected in pertinent part the following entries vendor estate_taxes estate_taxes aw stone lots estate_taxes commercial estate_taxes residential estate_taxes securities estate_taxes tulip street rental date totals dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number the foregoing amounts which total dollar_figure are identical to continued ms stone’s capital_account as a limited_partner was transferred to ms stone’s estate’s capital_account in crslp because of mr stone’s death in in that year as reflected in the partnership return that crslp filed for crslp opened a capital_account for his estate mr stone’s estate’s capital_account in crslp and the balances in mr stone’s capital accounts in crslp as a general_partner and a limited_partner were transferred to mr stone’s estate’s capital_account in crslp the partnership return that crslp filed for showed that crslp did not make distributions during that year to any of its other partners 50the dollar_figure expenditure shown in crslp’s montebello expense schedule equals the total amount of federal and state estate_taxes with respect to mr stone’s estate that e y’s estate continued five of the six adjustments to c rivers stone--draws that were reflected in crslp’s trial balance worksheets the partnership return that rsmlp filed for reflected that rsmlp made distributions during that year to mr stone’s estate of dollar_figure the partnership return that msflp filed for reflected that msflp made distributions during that year to its partners totaling dollar_figure ie dollar_figure to mr stone’s estate52 and continued tax allocation schedule reflected as payable by crslp in 51the dollar_figure distribution to mr stone’s estate shown in rsmlp’s partnership return equals the total amount of federal and state estate_taxes with respect to mr stone’s estate that e y’s estate_tax allocation schedule reflected as payable by rsmlp in the only other distribution reflected in rsmlp’s partnership return for was because of ms stone’s death in that year the partnership return that rsmlp filed for reflected that rsmlp opened a capital_account for ms stone’s estate ms stone’s estate’s capital_account in rsmlp and the balance in ms stone’s capital_account as a limited_partner was transferred to ms stone’s estate’s capital_account in rsmlp because of mr stone’s death in in that year as reflected in the partnership return that rsmlp filed for rsmlp opened capital accounts for his estate mr stone’s es- tate’s capital accounts in rsmlp and the balances in mr stone’s capital accounts in rsmlp as a general_partner and a limited_partner were transferred to mr stone’s estate’s capital accounts in rsmlp the partnership return that rsmlp filed for showed that rsmlp did not make distributions during that year to any of its other partners 52the dollar_figure distribution to mr stone’s estate shown in msflp’s partnership return equals the total amount of federal and state estate_taxes with respect to mr stone’s estate continued dollar_figure to ms fraser dollar_figure financial statements for msflp for msflp’s finan- cial statements reflected as an expense dollar_figure of estate_taxes on date mr stone’s estate filed form_706 united_states estate and generation-skipping_transfer_tax return mr stone’s estate_tax_return mr stone’s estate_tax_return reported as part of the value of mr stone’s gross_estate inter alia date-of-death values claimed for mr stone’s respec- tive partnership interests in e sec_3lp e sec_4lp crslp rsmlp and continued that e y’s estate_tax allocation schedule reflected as payable by msflp in 53the only other distribution reflected in msflp’s partner- ship return for was because of ms stone’s death in that year the partnership return that msflp filed for reflected that msflp opened a capital_account for ms stone’s estate ms stone’s estate’s capital_account in msflp and the balance in ms stone’s capital_account as a limited_partner was transferred to ms stone’s estate’s capital_account in msflp because of mr stone’s death in in that year as reflected in the partnership return that msflp filed for msflp opened capital accounts for his estate mr stone’s es- tate’s capital accounts in msflp and the balances in mr stone’s capital accounts in msflp as a general_partner and a limited_partner were transferred to mr stone’s estate’s capital accounts in msflp the partnership return that msflp filed for showed that msflp did not make distributions during that year to any of its other partners 54the dollar_figure expense reflected in msflp’s financial statements equals the total amount of federal and state estate_taxes with respect to mr stone’s estate that e y’s estate_tax allocation schedule reflected as payable by msflp in see supra note msflp and certain other_property to be held by the aws trust pursuant to mr stone’s will in mr stone’s estate_tax_return the co-personal representative sec_55 of mr stone’s estate made a qualified_terminable_interest_property qtip_election under sec_2056 with respect to the aws trust consequently although the claimed respective date-of-death values of mr stone’s partnership interests in e sec_3lp and certain other_property to be held by that trust were reported in mr stone’s estate_tax_return as part of mr stone’s estate mr stone’s estate claimed a deduction in that return under sec_2056 for such respec- tive values of such partnership interests and such certain other_property mr stone’s estate_tax_return showed net estate_tax of dollar_figure prior payments of dollar_figure and a balance due of dollar_figure on date the irs received dollar_figure date payment in payment of the estate_tax shown due ie dollar_figure in mr stone’s estate_tax_return and interestdollar_figure of that total amount of estate_tax and interest_paid in e sec_4lp paid dollar_figure crslp paid dollar_figure rsmlp paid dollar_figure and msflp paid dollar_figure in state estate 55all of the children are co-personal representatives of mr stone’s estate 56the date payment included interest because mr stone’s estate applied for and received an extension of time within which to pay the balance of the estate_tax due with respect to mr stone’s estate_tax and interest totaling dollar_figure were paid with respect to mr stone’s estate of that total amount of state estate_tax and interest_paid in e sec_4lp paid dollar_figure crslp paid dollar_figure rsmlp paid dollar_figure and msflp paid dollar_figure the funds used to pay federal and state estate_taxes and interest in with respect to mr stone’s estate consisted of non pro_rata distribu- tions to or on behalf of his estate the partnership return that e sec_4lp filed for reflected that e sec_4lp made distributions during that year to its partners totaling dollar_figure as follows dollar_figure to mr stone’s estate dollar_figure to ms stone’s estate dollar_figure to eugene earle stone iv and dollar_figure to anne m stone e sec_4lp’s balance_sheet for included a schedule entitled eugene e stone iv limited_partnership general ledger as of date e sec_4lp’s general ledger e sec_4lp’s general ledger reflected a check dated date payable to eugene e stone iii in the amount of dollar_figuredollar_figure another schedule capital accounts schedule included as part of e sec_4lp’ sec_57the dollar_figure distribution to mr stone’s estate shown in e sec_4lp’s partnership return equals the total amount of federal and state estate_taxes and interest with respect to mr stone’s estate that e y’s estate_tax allocation schedule re- flected as payable by e sec_4lp in 58the dollar_figure check reflected in e sec_4lp’s general ledger and rounded to dollar_figure equals the total amount of federal and state estate_taxes and interest with respect to mr stone’s estate that e y’s estate allocation schedule reflected as payable by e sec_4lp in see supra note balance_sheet for showed inter alia the capital accounts of the partners of e sec_4lp the capital accounts schedule re- flected cash distributions during and from e sec_4lp to mr stone’s estate of dollar_figure and dollar_figure respectively that schedule also reflected negative adjustments to the respective capital accounts of the remaining partners of e sec_4lp in such amounts that all of the partners of e sec_4lp were shown to have received pro_rata partnership_distributions during and the capital accounts schedule reclassified such negative adjust- ments as loans made to e sec_4lp from all of its partners except mr stone’s estate the partnership return that crslp filed for reflected that crslp did not make distributions during that year to any of its partners schedule l balance sheets per books of the partnership return that crslp filed for reflected a yearend asset of dollar_figure identified as other investments a state- ment attached to that return explained that such other invest- ments was an amount of dollar_figure due from c rivers stone crslp’s trial balance worksheets for reflected the following entries 59as a result of bookkeeping entries the dollar_figure non pro_rata distribution during from e sec_4lp to mr stone’s estate that was reflected in e sec_4lp’s partnership return was re- flected in the capital accounts schedule as a distribution to that estate of dollar_figure description c r stone- estate_taxes prior year balance dollar_figure current_year balance dollar_figure adjustments adjusted balance 1dollar_figure dollar_figure 1the dollar_figure expenditure reflected in crslp’s montebello expense schedule with respect to mr stone’s estate equals the amounts of federal and state estate_taxes and interest with respect to mr stone’s estate that e y’s estate_tax alloca- tion schedule reflected as payable by crslp in a schedule entitled c rivers stone llp ‘99 montebello actual expenses crslp’s montebello expense schedule reflected in pertinent part the following entries vendor c f date totals estate_taxes first trust-est tax loan south trust- estate_tax loan dollar_figure dollar_figure dollar_figure dollar_figure grand totals dollar_figure dollar_figure dollar_figure dollar_figure 1the montebello expense schedule reflected various entries on the line entitled first trust-est tax loan for each of the months february through date those entries when totaled equaled the totals reflected on that line 2the montebello expense schedule reflected various entries on the line entitled south trust-estate tax loan for each of the months april through date those entries when totaled equaled the totals reflected on that line the partnership return that rsmlp filed for reflected that rsmlp made distributions during that year to mr stone’s estate of dollar_figure and did not make distributions during that year to any of its other partners 60the dollar_figure distribution to mr stone’s estate shown in rsmlp’s partnership return exceeds the total amount of federal and state estate_taxes and interest with respect to mr stone’s estate ie dollar_figure that e y’s estate_tax alloca- tion schedule reflected as payable by rsmlp in the partnership return that msflp filed for reflected that msflp made distributions during that year to mr stone’s estate totaling dollar_figure and did not make distributions during that year to any of its other partners a profit and loss statement for msflp msflp’s profit and loss statement reflected an expense of dollar_figure62 for tax fed on date ms stone died at the age of pursuant to mr stone’s will upon the death of ms stone any assets remaining in the aws trust were to be distributed equally to the children on the date of ms stone’s death the aws trust held a percent limited_partnership_interest in e sec_3lp the asset sec_61the dollar_figure distribution to mr stone’s estate shown in msflp’s partnership return exceeds the total amount of federal and state estate_taxes and interest with respect to mr stone’s estate ie dollar_figure that e y’s estate_tax allocation schedule reflected as payable by msflp in 62the dollar_figure expense reflected in msflp’s profit and loss statement and rounded to dollar_figure exceeds the total amount of federal and state estate_taxes and interest with respect to mr stone’s estate ie dollar_figure that e y’s estate_tax allocation schedule reflected as payable by msflp in see supra note 63on date the date of mr stone’s death mr stone held a percent general_partnership interest and a percent limited_partnership_interest in e sec_3lp both of those interests were transferred to the aws trust pursuant to mr stone’s will the parties stipulated that on date the date of ms stone’s death the aws trust held a percent limited_partnership_interest in e sec_3lp we presume that after mr continued on that date in mr stone’s retirement account and the right on that date to mr stone’s deferred_compensation from stone manu- facturing the respective identities and values of the assets owned by e sec_3lp on the date of mr stone’s death on date were not the same as the respective identities and values of the assets owned by that partnership on the date of ms stone’s death on date moreover the respective identities and values of the assets in mr stone’s retirement account on the date of mr stone’s death on date were not the same as the respective identities and values of the assets in that re- tirement account on the date of ms stone’s death on date in addition the present_value on the date of ms stone’s death of mr stone’s right to deferred_compensation from stone manufacturing was less than the present_value of his right to such compensation on the date of his death on date the irs received dollar_figure date payment in payment of the anticipated estate_tax with respect to ms stone’s estate on date ms stone’s estate filed an estate_tax_return ms stone’s estate_tax_return pursuant to sec_2044 ms stone’s estate_tax_return reported as part of the value continued stone’s death mr stone’s general_partnership interest in e sec_3lp was converted pursuant to the partnership_agreement of e sec_3lp into a limited_partnership_interest of her gross_estate the date-of-death values claimed for all the assets held by the aws trust as of date the date of ms stone’s death ie the claimed fair_market_value on that date of the limited_partnership_interest in e sec_3lp the claimed fair_market_value on that date of all the assets in mr stone’s retirement account on that date and the claimed present_value on that date of the deferred_compensation from stone manu- facturing that remained to be paid as of that date ms stone’s estate_tax_return also reported as part of the value of her gross_estate the claimed value as of the date of ms stone’s death of her limited_partnership_interest in each of the five partnershipsdollar_figure ms stone’s estate_tax_return showed net 64e y was retained to provide opinions on the fair_market_value on the date of ms stone’s death of her limited_partnership_interest in each of e sec_4lp crslp rsmlp and msflp e y based those opinions on inter alia the assumptions that as of the date of ms stone’s death e sec_4lp crslp rsmlp and msflp had the following respective liabilities for an estate_tax payable with respect to mr stone’s estate partnership erroneous assumptions relied on by e y regarding estate_tax liability e sec_4lp crslp rsmlp msflp dollar_figure big_number big_number big_number the parties agree that neither the federal estate_tax nor the state estate_tax with respect to mr stone’s estate was a liabil- ity of e sec_4lp crslp rsmlp or msflp and that as of date e sec_4lp crslp rsmlp and msflp had the following total liabilities continued estate_tax of dollar_figure a prior payment of dollar_figure and an overpayment of dollar_figure respondent commenced examinations of mr stone’s estate_tax_return and ms stone’s estate_tax_return after date mr stone’s estate and ms stone’s estate cooperated with reason- able requests by respondent for witnesses information docu- ments meetings and interviews on date respondent issued a notice of defi- ciency notice to mr stone’s estate in that notice respon- dent determined inter alia to increase by dollar_figure the value attributable to mr stone’s respective partnership interests in e sec_3lp e sec_4lp crslp rsmlp and msflp reported in schedule f other miscellaneous property not reportable under any other schedule schedule f of mr stone’s estate_tax_return in support of that determination respondent relied on seven alter- native grounds including the substance_over_form_doctrine the economic_substance_doctrine sec_2036 which was respon- continued partnership e sec_4lp crslp rsmlp msflp total liabilities dollar_figure big_number dent’s third alternative ground and respondent’s gift theorydollar_figure with respect to respondent’s alternative ground under sec_2036 respondent determined in the notice that the decedent retained until the time of his death the possession or enjoyment of or right to the income from the assets he contributed to the five partnerships within the meaning of sec_2036 on date respondent issued a notice to ms stone’s estate in that notice respondent determined to in- crease by dollar_figure the value attributable to ms stone’s respective partnership interests in e sec_3lp e sec_4lp crslp rsmlp and msflp and by dollar_figure the value attributable to the partnership_interest in e sec_3lp held by the aws trust which were reported in schedule f of ms stone’s estate_tax_return in support of those determinations respondent relied on six alter- native grounds including the substance_over_form_doctrine the economic_substance_doctrine and sec_2036 which was respondent’s third alternative ground with respect to respon- 65with respect to respondent’s alternative gift theory respondent determined in the notice that if it is determined that the value of the decedent’s mr stone’s interests is other than that as deter- mined above then for purposes of determining the amount of adjusted_taxable_gifts it is determined that the decedent made indirect gifts in of proportion- ate amounts of the property the decedent transferred to e sec_3lp e sec_4lp crslp msflp and rsmlp within the meaning of sec_2501 and sec_2511 dent’s alternative ground under sec_2036 respondent determined in the notice that the decedent retained until the time of her death the possession or enjoyment of or right to the income from the assets he sic contributed to the five partnerships within the meaning of sec_2036 opinion respondent has abandoned all of the various alternative determinations in the respective notices issued to mr stone’s estate and ms stone’s estate collectively the estates except sec_2036dollar_figure according to respondent the only issue remaining for decision is whether sec_2036 applies to include the value of the assets decedents mr stone and ms stone transferred to the stone lps e sec_3lp e sec_4lp crslp rsmlp and msflp rather than of interests in the partnerships in their gross estates however as discussed below on brief respondent also relies on sec_2044 at the time of ms stone’s death and sec_2036 at the time of mr stone’s death in support of re- spondent’s position that the pro_rata net asset value of the 66with respect to the alternative economic_substance doc- trine that respondent advanced in the respective notices issued to mr stone’s estate and ms stone’s estate respondent stipu- lated as follows respondent does not contest the validity under state law of e sec_3lp e sec_4lp crslp rsmlp and msflp respondent does not contest the economic_substance of e sec_3lp e sec_4lp crslp rsmlp and msflp interest in e sec_3lp held by the aws trust at her ms stone’s death is included in mrs stone’s gross_estate in addition to the foregoing substantive disputes regarding sec_2036 and sec_2044 the parties disagree over whether the burden_of_proof has shifted to respondent under sec_7491 the parties’ disagreements under sec_7491 relate to the application in the instant cases of the term credible_evidence in sec_7491 and the factual issue or issues with respect to which mr stone’s estate and ms stone’s estate must introduce credible_evidence in order for the burden_of_proof regarding any such issue or issues to shift to respondent we need not and shall not address those disagreements under sec_7491 that is because resolution of the issues presented under sec_2036 and sec_2044 does not depend on who has the burden_of_proof sec_2036 in order to resolve the parties’ dispute under sec_2036 we must consider the following three factual issue sec_67sec a provides sec_2036 transfers with retained_life_estate a general_rule --the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he continued presented in each of the instant cases was there a transfer of property by the dece- dent if there was a transfer of property by the decedent was such a transfer other than a bona_fide sale for an adequate_and_full_consideration in money or money’s worth if there was a transfer of property by the decedent that was other than a bona_fide sale for an adequate_and_full_consideration in money or money’s worth did the decedent retain possession or enjoyment of or the right to income from the property trans- ferred transfer of property by the decedent mr stone’s estate concedes that mr stone made a transfer of property to each of the five partnerships in exchange for the general and limited_partnership interests in each such partner- ship that he owned on the date of his death ms stone’s estate concedes that ms stone made a transfer of property to each of the five partnerships in exchange for the limited_partnership continued has retained for his life or for any period not ascer- tainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property interest in each such partnership that she owned on the date of her death in light of the foregoing concessions by mr stone’s estate and by ms stone’s estate we hold that mr stone and ms stone each made a transfer of property under sec_2036 we shall address below whether such respective transfers were other than bona_fide sales for adequate_and_full_consideration in money or money’s worth under that section ms stone’s estate disputes and does not concede that ms stone made a transfer of property to e sec_3lp in exchange for the percent partnership_interest in that partnership that the aws trust held on the date of her death respondent agrees with ms stone’s estatedollar_figure in light of respondent’s concession we hold that ms stone did not make a transfer of property under sec_2036 with respect to the percent partnership_interest in e sec_3lp that the aws trust held on the date of her deathdollar_figure 68according to respondent it is irrelevant that mrs stone made no sec_2036 transfer with respect to that percent interest in e sec_3lp that is because as indicated above respondent relies on sec_2044 at the time of ms stone’s death and sec_2036 at the time of mr stone’s death to support respondent’s position that percent of the assets of e sec_3lp on the date of ms stone’s death is includible in her gross_estate 69we shall address below respondent’s argument under sec_2044 transfer other than a bona_fide sale for an adequate_and_full_consideration in money or money’s worth sec_2036 excepts from its application any transfer of property otherwise subject_to that section which is a bona_fide sale for an adequate_and_full_consideration in money or money’s worth the foregoing exception is limited to a transfer of property where the transferor has received benefit in full consideration in a genuine arm’s length transaction 17_tc_495 it is respondent’s position that the respective transfers of property by mr stone and ms stone to each of the five partner- ships were not bona_fide sales for adequate and full consider- ation in money or money’s worth under sec_2036 in sup- port of that position respondent relies principally on estate of harper v commissioner t c memo 2002-dollar_figure according to respondent there is no evidence in the record indicating that decedents intended to conduct a joint enterprise for the mutual profit of their children and themselves further a transfer is a sale for adequate_and_full_consideration only if that received in exchange is an adequate and full equivalent reducible to a money value sec_20_2036-1 cross-referencing sec_20_2043-1 the average 43-percent valuation discounts claimed on decedents’ estate_tax returns and the stipulated discounts to be applied in 70respondent also relies on 114_tc_144 and estate of thompson v commis- sioner tcmemo_2002_246 which are factually similar to estate of harper v commissioner tcmemo_2002_121 valuing decedents’ limited_partner interests in the event the court concludes that sec_2036 is not applicable show that petitioners admittedly do not consider interests in the stone lps to be the full equivalent reducible to a money value of the propor- tionate amount of the underlying assets decedents con- tributed to the partnerships as in estate of harper decedents’ transfers to the stone lps were simply a mere recycling of value and form of ownership it is the estates’ position that the respective transfers of property by mr stone and ms stone to each of the five partner- ships were bona_fide sales for adequate_and_full_consideration in money or money’s worth under sec_2036 in support of that position the estates argue because mr and mrs stone received pro_rata partner- ship interests in return for the contributions made to the partnerships and because the contributions were properly credited to each partner’s capital ac- count there was no donative transfer made in connection with the creation of the partnerships because no donative transfer occurred when the partner- ships were formed sec_2036 does not apply in harper the court’s finding of no bona_fide sale for adequate_and_full_consideration was based upon the conclusion that the creation of the partnerships was not motivated primarily by legitimate business concerns and constituted only unilateral value recycling in estate of thompson v commis- sioner t c memo the court’s finding was based on its conclusion that the transactions were not motivated by the type of legitimate business concerns that furnished ‘adequate consideration’ as described in estate of harrison v commissioner t c memo and estate of michelson v commissioner t c memo in these instant cases however the creation of the five partnerships was motivated by substantial business purposes and their creation and funding resulted from substantial arm’s-length negotia- tions the creation of the five partnerships did not constitute value recycling and mr and mrs stone received full and adequate_consideration for their transfers to the partnerships fn ref omit- ted on the record before us we agree with the estates’ position and reject respondent’s position the instant cases are distin- guishable from estate of harper v commissioner supra and other cases factually similar to estate of harper71 on which respondent relies and respondent’s reliance on such cases is misplaced unlike the transfers involved in estate of harper and those other cases we have found on the record in the instant cases that the respective transfers of assets by mr stone and ms stone to each of the five partnerships as well as the respective transfers of assets by the other partners to each such partnership were bona 71see supra note 72all the partners of each of the five partnerships trans- ferred to each such partnership respective assets such partners owned we reject respondent’s contention that because certain of the assets that the children respectively transferred to one or more of the five partnerships were assets that they received as gifts from mr stone the children did not make transfers to one or more of such partnerships that should be recognized for purposes of determining the applicability of sec_2036 to such transfers mr stone gave certain property to each of the children which they then transferred to one or more of the five partnerships in return for partnership interests mr stone reported the gifts that he made to the children in his gift_tax_return the children owned the assets that he gave them when they respectively transferred such assets to one or more of such partnerships in this connection we note that respondent abandoned the alternative_substance over form doctrine advanced in the respective notices issued to mr stone’s estate and ms stone’s estate fide arm’s-length transfers on the record before us we reject respondent’s contention that because mr stone and ms stone did not actively partici- pate in the negotiations by the children the respective trans- fers of assets by mr stone and ms stone to each of the five partnerships were not bona_fide arm’s-length transfers each member of the stone family was represented by his or her own independent counsel and had input into the decision-making as to how each of the five partnerships was to be structured and oper- ated and what property was to be transferred to each such part- nership the stone family understood that mr stone and ms stone would not be bound by any agreements that the children were able to reach as a result of the children’s negotiations and that mr stone and ms stone would make the ultimate decision as to which if any of their respective assets to transfer to each of the five partnerships in this connection although mr stone and ms stone agreed to form the five partnerships they did not intend to and did not transfer all their respective assets to such partnerships instead they retained sufficient assets to enable them to maintain their respective accustomed standards of living mr stone and ms stone did not accept the children’s recommendations resulting from the children’s negotiations re- garding the structure funding and operation of the five part- nerships without thought comment or question for example it was mr merline mr stone’s attorney who drafted proposed partnership agreements for the five partnerships mr merline discussed with mr stone the children’s and their respective attorneys’ suggested changes to those proposed agreements only after mr stone agreed to certain of those suggested changes did mr merline revise the proposed partnerships agreements to re- flect the changes to which mr stone agreed the record also establishes that the respective transfers at issue did not constitute gifts by mr stone and ms stone re- spectively to the other partners of each of the five partner- shipsdollar_figure in addition the record shows that those transfers were motivated primarily by investment and business concerns relating to the management of certain of the respective assets of mr stone and ms stone during their live sec_74 and thereafter and the resolution of the litigation among the children 73respondent properly does not contend that the respective transfers of assets by mr stone and ms stone to each of the five partnerships were gifts by them to the other partners of each such partnership see 116_tc_121 estate of michelson v commission tcmemo_1978_371 in this connection respondent asserted in the notice issued to mr stone’s estate an alternative gift theory which respondent has since abandoned respondent did not assert any alternative gift theory in the notice issued to ms stone’s estate 74at least as early as the last six months of mr stone and ms stone were in control of their respective assets however they no longer were interested or actively involved in managing those assets and wanted their children to become ac- tively involved in the management of those assets unlike the decedent in estate of harper and other cases factually similar to that case the record in the instant cases establishes that mr stone and ms stone did substantially more than change the form in which he and she held his and her beneficial_interest in the contributed_property estate of harper v commissioner tcmemo_2002_121 the record in the instant cases shows that the five partnerships had economic_substance and operated as joint enterprises for profit through which the children actively participated in the management and development of the respective assets of such partnerships during their parents’ lives and thereafter when the partners of e sec_3lp formed and funded that partnership they contemplated and intended that e sec_3lp operate as a joint enterprise for profit for the management of its assets and that the children contribute their services in providing such management after e sec_3lp was funded in date the children actively managed the assets of that partnership as mr stone and ms stone intended when the partners of e sec_4lp formed and funded that partnership they con- templated and intended that e sec_4lp operate as a joint enterprise for profit for the management of its assets and that eugene earle stone iv contribute his services in providing such management after the funding of e sec_4lp in date eugene earle stone iv began actively managing the assets of e sec_4lp as mr stone and ms stone intended when the partners of crslp formed and funded that partnership they contemplated and intended that crslp operate as a joint enterprise for profit for the management of its assets and that c rivers stone contribute his services in providing such management after the funding of crslp in date c rivers stone began actively managing the assets of that partnership as mr stone and ms stone intended when the partners of rsmlp formed and funded that partnership they con- templated and intended that rsmlp operate as a joint enterprise for profit for the management of its assets and that ms morris contribute her services in providing such management after the funding of rsmlp in date ms morris began actively manag- ing the assets of that partnership as mr stone and ms stone intended when the partners of msflp formed and funded that partnership they contemplated and intended that msflp operate as a joint enterprise for profit for the management of its assets and that ms fraser contribute her services in providing such management after the funding of msflp in date ms fraser began actively managing the assets of that partnership as mr stone and ms stone intended on the record in the instant cases we find that unlike the transfers involved in estate of harper and other cases factually similar to that case the respective transfers at issue by mr stone and ms stone did not constitute circuitous ‘recycling’ of value dollar_figure on the record before us we further find that the respective transfers of assets by mr stone and ms stone to each of the five partnerships were for adequate_and_full_consideration in money or money’s worth we have found that such transfers were not and respondent does not claim that they were gifts by mr stone and ms stone respectively to the other partners of each such partnership we have also found and respondent agrees and or does not dispute that after all the partners of each of the five partnerships transferred to each such partnership cer- tain of their respective assets and after certain gifts were made by mr stone in date to correct the unintended consequences of certain inadvertent valuation errors all partners of 75although not cited by the parties in the instant cases because they filed their respective briefs prior to the issuance of estate of strangi v commissioner tcmemo_2003_145 strangi insofar as it relates to sec_2036 is similar to estate of harper v commissioner tcmemo_2002_121 and is distinguishable from the instant cases on the facts presented strangi found as estate of harper did on the facts presented there that there has been merely a ‘recycling’ of value through partnership or corporate solution estate of strangi v commis- sioner supra in so concluding strangi found that the arrange- ment involved in that case patently fails to qualify as the sort of functioning business_enterprise that could potentially inject intangibles that would lift the situation beyond mere recycling id 76respondent properly does not contend that mr stone’s gifts to correct the unintended consequences of certain inadver- tent valuation errors are factors to be considered in determining whether the transfers at issue were bona_fide sales for adequate_and_full_consideration in money or money’s worth under sec continued each of the five partnerships held respective partnership inter- ests in each such partnership that were proportionate to the fair_market_value of the assets that such partners respectively trans- ferred to each such partnership the respective assets that the partners of each such partnership transferred to each such partnership were properly credited to the respective capital accounts of such partners and upon the termination or disso- lution of each of the five partnerships the partners of each such partnership were entitled to distributions from each such partnership in amounts equal to their respective capital ac- counts under the circumstances presented in the instant cases we find that mr stone and ms stone as well as the other part- ners of each of the five partnerships received in exchange for their respective transfers of assets to each such partnership respective partnership interests in each such partnership that were adequate and full equivalents reducible to a money value see sec_20_2036-1 sec_20_2043-1 estate_tax regs see also estate of goetchius t c pincite respondent nonetheless argues that because mr stone and ms stone received respective partnership interests in each of the five partnerships the value of which taking into account appropriate discounts was less than the value of the respective continued a assets that they transferred to each such partnership they did not receive adequate_and_full_consideration for the assets trans- ferred respondent’s argument in effect reads out of sec_2036 the exception for a bona_fide sale for an adequate_and_full_consideration in money or money’s worth in any case where there is a bona_fide arm’s-length transfer of property to a business_entity eg a partnership or a corporation for which the transferor receives an interest in such entity eg a partnership_interest or stock that is proportionate to the fair_market_value of the property transferred to such entity and the determination of the value of such an interest takes into account appropriate discounts we reject such an argument by respondent that reads out of sec_2036 the exception that congress expressly prescribed when it enacted that statute respondent’s argument about the discounted values of the partnership interests at issue also ignores the fact that each of the five partnerships was created funded and operated as a joint enterprise for profit for the management of its assets in which there was a genuine pooling of property and services we have found that when the partners of each of the five partner- ships formed and funded each such partnership they contemplated and intended that each such partnership operate as a joint enter- prise for profit for the management of its assets and that the children contribute services in providing such management in the case of e sec_3lp and that eugene earle stone iv c rivers stone ms morris and ms fraser contribute services in providing such management in the case of e sec_4lp crslp rsmlp and msflp respec- tively as mr stone and ms stone intended after the funding of e sec_3lp the children actively participated in the management of the assets of that partnership and after the funding of e sec_4lp crslp rsmlp and msflp eugene earle stone iv c rivers stone ms morris and ms fraser respectively actively participated in the management of the assets of such partnerships based upon our examination of the entire record before us we find that the respective transfers of assets by mr stone and ms stone to each of the five partnerships were bona_fide sales for adequate_and_full_consideration in money or money’s worth under sec_2036dollar_figure possession or enjoyment of or right to income from the transferred property we have found that the respective transfers of assets by mr 77although not altogether clear respondent appears to take the position that where a decedent has made a bona_fide transfer of property for which the decedent has received an adequate_and_full_consideration in money or money’s worth and with respect to which the transferor has retained possession or enjoyment of or the right to income from such property the exception in sec_2036 for a bona_fide sale for an adequate and full consider- ation in money or money’s worth may never apply to such a transfer we reject any such position that position like respondent’s position about the discounted values of the partner- ship interests at issue in effect reads out of sec_2036 the exception that congress expressly prescribed when it enacted that statute stone and ms stone to each of the five partnerships were bona_fide sales for adequate_and_full_consideration in money or money’s worth under sec_2036 consequently we need not and shall not address the third factual issue presented under sec_2036 ultimate holdings based upon our examination of the entire record before us we hold that none of the assets owned by any of the five partner- ships on the date of mr stone’s death is includible under sec_2036 in his gross_estate and on the date of ms stone’s death is includible under sec_2036 in her gross_estate sec_2044 respondent argues that because sec_2036 requires the inclusion in mr stone’s gross_estate of percent of the assets of e sec_3lp on the date of his death sec_2044 re- quires the inclusion in ms stone’s gross_estate of per- cent of the assets of e sec_3lp on the date of her deathdollar_figure we have rejected respondent’s position that sec_2036 requires the inclusion in mr stone’s gross_estate of percent of 78respondent did not raise sec_2044 in the notice issued to ms stone’s estate or in the answer we conclude that respon- dent’s reliance on sec_2044 raises a new issue that respondent advances for the first time on brief however the estates do not object to and we find no prejudice to the estates as a result of respondent’s raising that issue for the first time on brief the assets of e sec_3lp on the date of his death consequently we need not and shall not address the argument that respondent advances under sec_2044 on the record before us we hold that none of the assets owned by e sec_3lp on the date of ms stone’s death is includible under sec_2044 in her gross_estate we have considered all of the respective contentions and arguments of the estates and of respondent that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decisions will be entered under rule
